UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: May 31, 2012 Item 1: Schedule of Investments Vanguard Admiral Treasury Money Market Fund Schedule of Investments As of May 31, 2012 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (100.0%) United States Treasury Bill 0.080% 6/7/12 1,100,000 1,099,985 United States Treasury Bill 0.095% 6/14/12 1,123,355 1,123,316 United States Treasury Bill 0.095% 6/21/12 1,050,000 1,049,945 United States Treasury Bill 0.055%–0.085% 6/28/12 1,162,177 1,162,112 United States Treasury Bill 0.061% 7/5/12 223,253 223,240 United States Treasury Bill 0.055%–0.085% 7/12/12 621,455 621,405 United States Treasury Bill 0.080% 7/19/12 874,000 873,907 United States Treasury Bill 0.080% 7/26/12 1,065,000 1,064,870 United States Treasury Bill 0.101% 8/2/12 710,000 709,876 United States Treasury Bill 0.095% 8/9/12 800,000 799,854 United States Treasury Bill 0.100%–0.125% 8/16/12 1,000,000 999,776 United States Treasury Bill 0.088%–0.090% 8/23/12 829,000 828,831 United States Treasury Bill 0.090%–0.093% 8/30/12 892,000 891,794 United States Treasury Bill 0.120% 9/6/12 100,000 99,968 United States Treasury Bill 0.150% 9/27/12 180,000 179,911 United States Treasury Bill 0.140% 10/4/12 510,000 509,752 United States Treasury Bill 0.150% 10/11/12 418,000 417,770 United States Treasury Bill 0.150% 11/1/12 200,000 199,873 United States Treasury Bill 0.145% 11/8/12 150,000 149,903 United States Treasury Bill 0.148% 11/15/12 200,000 199,863 United States Treasury Bill 0.143% 11/23/12 150,000 149,896 United States Treasury Note/Bond 1.875% 6/15/12 400,000 400,273 Total U.S. Government and Agency Obligations (Cost $13,756,120) Total Investments (100.0%) (Cost $13,756,120) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2012, 100% of the market value of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard S&P 500 Value Index Fund Schedule of Investments As of May 31, 2012 Market Value Shares ($000) Common Stocks (99.7%) Consumer Discretionary (11.2%) Walt Disney Co. 13,418 613 Comcast Corp. Class A 20,187 584 News Corp. Class A 16,109 309 Home Depot Inc. 6,230 307 Ford Motor Co. 28,443 300 Time Warner Inc. 7,255 250 Lowe's Cos. Inc. 9,285 248 CBS Corp. Class B 4,862 155 Johnson Controls Inc. 5,097 154 Macy's Inc. 3,104 118 Target Corp. 1,964 114 Carnival Corp. 3,394 109 Staples Inc. 5,212 69 Gap Inc. 2,487 66 Time Warner Cable Inc. 751 57 Wyndham Worldwide Corp. 1,093 54 Harley-Davidson Inc. 1,006 48 * CarMax Inc. 1,705 48 Marriott International Inc. Class A 1,198 46 Mattel Inc. 1,404 44 Omnicom Group Inc. 861 41 Best Buy Co. Inc. 2,125 40 Newell Rubbermaid Inc. 2,155 40 McGraw-Hill Cos. Inc. 871 38 Whirlpool Corp. 576 36 DR Horton Inc. 2,103 35 Interpublic Group of Cos. Inc. 3,342 35 Lennar Corp. Class A 1,220 33 H&R Block Inc. 2,180 33 Starwood Hotels & Resorts Worldwide Inc. 618 33 International Game Technology 2,217 32 Kohl's Corp. 659 30 JC Penney Co. Inc. 1,084 28 Limited Brands Inc. 569 25 Gannett Co. Inc. 1,772 23 Genuine Parts Co. 347 22 Leggett & Platt Inc. 1,037 22 Abercrombie & Fitch Co. 641 22 Harman International Industries Inc. 522 21 GameStop Corp. Class A 1,029 20 * Goodyear Tire & Rubber Co. 1,820 19 Cablevision Systems Corp. Class A 1,605 18 Darden Restaurants Inc. 285 15 * PulteGroup Inc. 1,530 14 Nordstrom Inc. 301 14 * BorgWarner Inc. 197 14 * Sears Holdings Corp. 286 14 Hasbro Inc. 354 13 Washington Post Co. Class B 35 12 Expedia Inc. 262 12 * TripAdvisor Inc. 278 12 * AutoNation Inc. 317 11 * Big Lots Inc. 171 6 * Urban Outfitters Inc. 191 5 Consumer Staples (7.9%) CVS Caremark Corp. 9,750 438 Altria Group Inc. 10,259 330 Procter & Gamble Co. 5,153 321 Wal-Mart Stores Inc. 4,837 318 Kraft Foods Inc. 6,085 233 Walgreen Co. 6,537 200 Archer-Daniels-Midland Co. 4,955 158 Sysco Corp. 4,383 122 Costco Wholesale Corp. 1,336 115 Kroger Co. 4,308 95 ConAgra Foods Inc. 3,084 78 Beam Inc. 1,176 71 Coca-Cola Enterprises Inc. 2,250 62 General Mills Inc. 1,595 61 Sara Lee Corp. 2,801 59 Avon Products Inc. 3,232 54 Reynolds American Inc. 1,131 47 Molson Coors Brewing Co. Class B 1,173 45 Tyson Foods Inc. Class A 2,174 42 Lorillard Inc. 317 39 Safeway Inc. 1,795 34 Dr Pepper Snapple Group Inc. 765 32 HJ Heinz Co. 572 30 JM Smucker Co. 355 27 Whole Foods Market Inc. 305 27 * Constellation Brands Inc. Class A 1,215 23 * Dean Foods Co. 1,371 22 Clorox Co. 294 20 Campbell Soup Co. 600 19 Hormel Foods Corp. 565 17 McCormick & Co. Inc. 277 16 Energy (10.4%) Exxon Mobil Corp. 12,703 999 Chevron Corp. 6,808 669 ConocoPhillips 9,580 500 Devon Energy Corp. 3,023 180 * Phillips 66 4,797 144 Occidental Petroleum Corp. 1,697 135 Marathon Oil Corp. 5,275 131 Anadarko Petroleum Corp. 1,906 116 Hess Corp. 2,270 99 Marathon Petroleum Corp. 2,606 94 Valero Energy Corp. 4,166 88 Halliburton Co. 2,906 87 Chesapeake Energy Corp. 4,944 84 Williams Cos. Inc. 2,665 81 Spectra Energy Corp. 2,684 77 Apache Corp. 864 70 Murphy Oil Corp. 1,453 68 National Oilwell Varco Inc. 956 64 Noble Corp. 1,895 59 Kinder Morgan Inc. 1,729 59 Baker Hughes Inc. 1,311 55 * Denbury Resources Inc. 2,924 44 Noble Energy Inc. 491 42 Sunoco Inc. 795 37 QEP Resources Inc. 1,334 35 * Nabors Industries Ltd. 2,171 29 * Rowan Cos. plc Class A 929 28 * Tesoro Corp. 1,037 23 EQT Corp. 445 21 Range Resources Corp. 328 19 * Alpha Natural Resources Inc. 1,637 17 CONSOL Energy Inc. 474 13 * WPX Energy Inc. 685 10 * Newfield Exploration Co. 317 10 * Kinder Morgan Inc. Warrants, Exp. Date 5/25/17 72 — Financials (26.0%) Wells Fargo & Co. 39,479 1,265 * Berkshire Hathaway Inc. Class B 13,163 1,045 JPMorgan Chase & Co. 28,579 947 Bank of America Corp. 80,350 591 Citigroup Inc. 21,925 581 US Bancorp 14,306 445 Goldman Sachs Group Inc. 3,705 355 PNC Financial Services Group Inc. 3,947 242 MetLife Inc. 7,933 232 Capital One Financial Corp. 4,143 213 Bank of New York Mellon Corp. 9,017 184 ACE Ltd. 2,524 183 American Express Co. 3,039 170 Prudential Financial Inc. 3,520 164 BB&T Corp. 5,222 158 Morgan Stanley 11,408 152 State Street Corp. 3,653 151 * American International Group Inc. 4,789 140 Discover Financial Services 3,971 131 Marsh & McLennan Cos. Inc. 4,074 130 CME Group Inc. 498 128 Allstate Corp. 3,733 127 Simon Property Group Inc. 778 115 Charles Schwab Corp. 8,104 101 Progressive Corp. 4,587 100 Fifth Third Bancorp 6,894 92 SunTrust Banks Inc. 3,995 92 Loews Corp. 2,290 89 Travelers Cos. Inc. 1,414 88 Host Hotels & Resorts Inc. 5,303 81 Weyerhaeuser Co. 4,020 80 Ameriprise Financial Inc. 1,662 80 Northern Trust Corp. 1,808 78 M&T Bank Corp. 947 77 Invesco Ltd. 3,330 72 HCP Inc. 1,718 70 Prologis Inc. 2,167 69 Regions Financial Corp. 10,580 67 Chubb Corp. 873 63 Hartford Financial Services Group Inc. 3,287 55 Principal Financial Group Inc. 2,250 55 Kimco Realty Corp. 3,059 55 Vornado Realty Trust 652 53 KeyCorp 7,108 53 SLM Corp. 3,789 53 Boston Properties Inc. 511 53 XL Group plc Class A 2,356 48 NYSE Euronext 1,928 47 Lincoln National Corp. 2,183 45 Comerica Inc. 1,478 45 Cincinnati Financial Corp. 1,208 44 Unum Group 2,175 43 Huntington Bancshares Inc. 6,444 42 Public Storage 310 41 * CBRE Group Inc. Class A 2,458 40 Equity Residential 652 40 Health Care REIT Inc. 679 38 Aon plc 805 37 Torchmark Corp. 745 35 People's United Financial Inc. 2,684 31 AvalonBay Communities Inc. 221 31 Leucadia National Corp. 1,476 30 Zions Bancorporation 1,371 26 Moody's Corp. 697 25 Hudson City Bancorp Inc. 3,929 24 Legg Mason Inc. 925 24 Plum Creek Timber Co. Inc. 637 23 Assurant Inc. 654 22 * NASDAQ OMX Group Inc. 928 20 * Genworth Financial Inc. Class A 3,656 19 First Horizon National Corp. 1,921 16 * E*TRADE Financial Corp. 1,896 16 Apartment Investment & Management Co. Class A 573 16 Federated Investors Inc. Class B 689 14 Health Care (7.3%) Pfizer Inc. 56,438 1,234 Merck & Co. Inc. 7,973 300 Bristol-Myers Squibb Co. 4,930 164 McKesson Corp. 1,842 161 Cardinal Health Inc. 2,590 107 Medtronic Inc. 2,729 101 Cigna Corp. 2,149 94 Eli Lilly & Co. 2,296 94 WellPoint Inc. 1,229 83 AmerisourceBergen Corp. Class A 1,924 71 * Forest Laboratories Inc. 1,989 70 * Boston Scientific Corp. 10,876 62 Thermo Fisher Scientific Inc. 1,096 55 Covidien plc 1,015 53 Aetna Inc. 1,207 49 * CareFusion Corp. 1,673 41 Humana Inc. 518 40 * Hospira Inc. 1,227 38 Coventry Health Care Inc. 1,053 32 Agilent Technologies Inc. 777 32 PerkinElmer Inc. 843 22 DENTSPLY International Inc. 425 16 * Tenet Healthcare Corp. 3,065 14 Patterson Cos. Inc. 319 11 Industrials (10.9%) General Electric Co. 79,218 1,512 FedEx Corp. 2,354 210 Tyco International Ltd. 3,451 184 Caterpillar Inc. 1,698 149 Boeing Co. 2,122 148 United Technologies Corp. 1,909 142 Honeywell International Inc. 2,150 120 Waste Management Inc. 3,460 112 Northrop Grumman Corp. 1,893 111 Eaton Corp. 2,509 107 3M Co. 1,196 101 PACCAR Inc. 2,677 101 Ingersoll-Rand plc 2,229 92 CSX Corp. 4,179 87 Illinois Tool Works Inc. 1,415 80 Emerson Electric Co. 1,600 75 Precision Castparts Corp. 392 65 General Dynamics Corp. 1,016 65 Republic Services Inc. Class A 2,364 62 Raytheon Co. 1,069 54 Southwest Airlines Co. 5,793 52 Danaher Corp. 986 51 L-3 Communications Holdings Inc. 743 51 Textron Inc. 2,096 50 Norfolk Southern Corp. 590 39 Stanley Black & Decker Inc. 573 38 * Quanta Services Inc. 1,590 36 Cummins Inc. 360 35 Xylem Inc. 1,376 35 * Jacobs Engineering Group Inc. 967 34 Cooper Industries plc 472 33 Parker Hannifin Corp. 394 32 Cintas Corp. 821 30 Fastenal Co. 639 28 Fluor Corp. 517 24 Dover Corp. 426 24 Avery Dennison Corp. 804 23 Masco Corp. 1,838 23 Pitney Bowes Inc. 1,487 20 Robert Half International Inc. 691 20 Equifax Inc. 412 19 Iron Mountain Inc. 628 18 Expeditors International of Washington Inc. 458 18 Ryder System Inc. 380 16 Rockwell Collins Inc. 303 15 RR Donnelley & Sons Co. 1,337 14 Snap-on Inc. 198 12 Flowserve Corp. 100 10 Information Technology (10.7%) Microsoft Corp. 24,040 702 Cisco Systems Inc. 40,322 658 Intel Corp. 18,327 474 Hewlett-Packard Co. 14,791 335 * EMC Corp. 6,917 165 Corning Inc. 11,398 148 * Dell Inc. 11,432 141 * Yahoo! Inc. 9,094 139 * eBay Inc. 3,007 118 Motorola Solutions Inc. 2,206 106 Texas Instruments Inc. 3,693 105 TE Connectivity Ltd. 3,196 100 Applied Materials Inc. 9,681 100 Xerox Corp. 9,980 72 Accenture plc Class A 1,212 69 CA Inc. 2,728 68 * Adobe Systems Inc. 1,998 62 Fidelity National Information Services Inc. 1,757 58 * Western Digital Corp. 1,754 55 * Symantec Corp. 3,206 48 * Micron Technology Inc. 7,442 43 Western Union Co. 2,475 41 * NVIDIA Corp. 3,093 38 Paychex Inc. 1,183 35 Harris Corp. 849 34 Analog Devices Inc. 866 31 Computer Sciences Corp. 1,155 31 Total System Services Inc. 1,208 28 * Autodesk Inc. 861 28 * Advanced Micro Devices Inc. 4,361 27 Jabil Circuit Inc. 1,384 26 * VeriSign Inc. 621 24 Molex Inc. 1,021 24 * Juniper Networks Inc. 1,333 23 SAIC Inc. 2,058 23 * Electronic Arts Inc. 1,283 17 * JDS Uniphase Corp. 1,708 17 Linear Technology Corp. 595 17 * LSI Corp. 2,099 14 Lexmark International Inc. Class A 535 13 * BMC Software Inc. 303 13 * Novellus Systems Inc. 232 10 * Teradyne Inc. 517 7 FLIR Systems Inc. 267 6 Materials (3.0%) Dow Chemical Co. 8,869 275 Freeport-McMoRan Copper & Gold Inc. 7,092 227 EI du Pont de Nemours & Co. 2,236 108 International Paper Co. 3,277 96 Nucor Corp. 2,378 85 Alcoa Inc. 7,989 68 Air Products & Chemicals Inc. 539 43 Mosaic Co. 821 39 MeadWestvaco Corp. 1,272 35 Vulcan Materials Co. 961 33 Allegheny Technologies Inc. 793 26 Eastman Chemical Co. 533 25 * Owens-Illinois Inc. 1,223 24 Bemis Co. Inc. 767 23 Sealed Air Corp. 1,431 22 United States Steel Corp. 1,075 22 Ball Corp. 515 21 Airgas Inc. 137 12 Titanium Metals Corp. 615 7 Telecommunication Services (5.6%) AT&T Inc. 44,386 1,517 Verizon Communications Inc. 9,765 406 CenturyLink Inc. 4,638 182 * Sprint Nextel Corp. 22,493 58 Windstream Corp. 4,395 41 Frontier Communications Corp. 7,411 28 * MetroPCS Communications Inc. 2,187 14 Utilities (6.7%) Exelon Corp. 6,368 235 Duke Energy Corp. 9,996 220 FirstEnergy Corp. 3,126 146 American Electric Power Co. Inc. 3,623 139 PG&E Corp. 3,088 135 Southern Co. 2,663 122 PPL Corp. 4,344 119 Public Service Enterprise Group Inc. 3,783 118 Sempra Energy 1,802 117 Edison International 2,442 110 Xcel Energy Inc. 3,648 102 NextEra Energy Inc. 1,309 86 Entergy Corp. 1,324 85 Northeast Utilities 2,338 84 DTE Energy Co. 1,269 72 Dominion Resources Inc. 1,282 67 Wisconsin Energy Corp. 1,722 65 CenterPoint Energy Inc. 3,197 65 Consolidated Edison Inc. 1,033 62 Ameren Corp. 1,820 59 * AES Corp. 4,799 58 NiSource Inc. 2,115 53 Progress Energy Inc. 911 50 CMS Energy Corp. 1,928 45 SCANA Corp. 871 41 Pinnacle West Capital Corp. 823 41 AGL Resources Inc. 877 33 Pepco Holdings Inc. 1,717 33 Integrys Energy Group Inc. 591 32 TECO Energy Inc. 1,606 28 * NRG Energy Inc. 1,710 26 ONEOK Inc. 312 26 Total Investments (99.7%) (Cost $38,183) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At May 31, 2012, the cost of investment securities for tax purposes was $38,183,000. Net unrealized appreciation of investment securities for tax purposes was $1,772,000, consisting of unrealized gains of $3,174,000 on securities that had risen in value since their purchase and $1,402,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P 500 Growth Index Fund Schedule of Investments As of May 31, 2012 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (11.3%) McDonald's Corp. 11,946 1,067 * Amazon.com Inc. 4,270 909 Starbucks Corp. 8,836 485 NIKE Inc. Class B 4,306 466 Home Depot Inc. 8,317 410 Yum! Brands Inc. 5,400 380 TJX Cos. Inc. 8,846 376 * priceline.com Inc. 585 366 * DIRECTV Class A 7,931 353 Viacom Inc. Class B 6,336 303 Target Corp. 4,806 278 Coach Inc. 3,377 228 * Bed Bath & Beyond Inc. 2,779 201 Time Warner Cable Inc. 2,508 189 Ross Stores Inc. 2,736 173 * Discovery Communications Inc. Class A 3,035 152 * Chipotle Mexican Grill Inc. Class A 367 152 VF Corp. 1,023 144 * Dollar Tree Inc. 1,395 144 * O'Reilly Automotive Inc. 1,495 143 * AutoZone Inc. 320 122 Ralph Lauren Corp. Class A 760 113 Wynn Resorts Ltd. 932 96 Family Dollar Stores Inc. 1,382 94 Kohl's Corp. 1,936 89 Omnicom Group Inc. 1,852 88 Limited Brands Inc. 1,990 88 Tiffany & Co. 1,485 82 McGraw-Hill Cos. Inc. 1,890 82 Genuine Parts Co. 1,276 80 * BorgWarner Inc. 1,035 74 Starwood Hotels & Resorts Worldwide Inc. 1,329 70 Nordstrom Inc. 1,404 67 Scripps Networks Interactive Inc. Class A 1,123 62 Mattel Inc. 1,785 56 Darden Restaurants Inc. 1,057 55 Harley-Davidson Inc. 1,097 53 Marriott International Inc. Class A 1,254 49 * Fossil Inc. 607 44 * Apollo Group Inc. Class A 1,323 42 * Netflix Inc. 648 41 Expedia Inc. 699 32 * TripAdvisor Inc. 678 29 Hasbro Inc. 799 28 * Urban Outfitters Inc. 1,002 28 DeVry Inc. 702 19 * Big Lots Inc. 500 18 * PulteGroup Inc. 1,539 14 Consumer Staples (14.3%) Coca-Cola Co. 26,542 1,983 Philip Morris International Inc. 20,194 1,707 Procter & Gamble Co. 24,227 1,509 PepsiCo Inc. 18,420 1,250 Wal-Mart Stores Inc. 12,905 849 Colgate-Palmolive Co. 5,625 553 Kraft Foods Inc. 11,198 429 Kimberly-Clark Corp. 4,617 366 Costco Wholesale Corp. 3,011 260 Altria Group Inc. 7,921 255 General Mills Inc. 5,071 194 Mead Johnson Nutrition Co. 2,389 193 HJ Heinz Co. 2,854 151 Estee Lauder Cos. Inc. Class A 2,632 143 Kellogg Co. 2,885 141 Lorillard Inc. 1,051 130 Whole Foods Market Inc. 1,425 126 Hershey Co. 1,795 120 Brown-Forman Corp. Class B 1,163 101 Reynolds American Inc. 2,152 90 Clorox Co. 1,063 73 McCormick & Co. Inc. 1,128 64 JM Smucker Co. 773 59 Sara Lee Corp. 2,563 54 Dr Pepper Snapple Group Inc. 1,290 53 Campbell Soup Co. 1,145 36 Hormel Foods Corp. 723 22 Energy (10.7%) Exxon Mobil Corp. 35,376 2,782 Chevron Corp. 12,520 1,231 Schlumberger Ltd. 15,642 989 Occidental Petroleum Corp. 6,849 543 EOG Resources Inc. 3,156 313 Apache Corp. 3,157 257 National Oilwell Varco Inc. 3,485 233 Halliburton Co. 6,285 189 Anadarko Petroleum Corp. 2,860 174 Pioneer Natural Resources Co. 1,443 139 * Cameron International Corp. 2,882 132 Baker Hughes Inc. 3,085 129 * Southwestern Energy Co. 4,096 115 * FMC Technologies Inc. 2,808 113 Noble Energy Inc. 1,304 110 Spectra Energy Corp. 3,430 98 Williams Cos. Inc. 3,155 96 Kinder Morgan Inc. 2,489 85 Cabot Oil & Gas Corp. 2,453 80 Range Resources Corp. 1,333 76 Peabody Energy Corp. 3,182 74 Helmerich & Payne Inc. 1,255 57 CONSOL Energy Inc. 1,915 54 EQT Corp. 1,053 49 Diamond Offshore Drilling Inc. 814 47 * Newfield Exploration Co. 1,056 32 * WPX Energy Inc. 1,276 19 * Kinder Morgan Inc. Warrants, Exp. Date 5/25/17 126 1 Financials (4.6%) American Express Co. 7,141 399 Simon Property Group Inc. 2,371 350 American Tower Corporation 4,618 300 BlackRock Inc. 1,501 256 Aflac Inc. 5,483 220 Ventas Inc. 3,392 199 Franklin Resources Inc. 1,669 178 T. Rowe Price Group Inc. 2,968 171 Public Storage 1,184 158 Equity Residential 2,504 153 Travelers Cos. Inc. 2,393 149 Chubb Corp. 1,809 130 Aon plc 2,551 119 AvalonBay Communities Inc. 772 108 * IntercontinentalExchange Inc. 850 104 Boston Properties Inc. 939 97 Vornado Realty Trust 1,152 94 HCP Inc. 2,113 86 Health Care REIT Inc. 1,401 78 Prologis Inc. 1,987 63 Moody's Corp. 1,221 45 Plum Creek Timber Co. Inc. 892 33 Apartment Investment & Management Co. Class A 651 18 Health Care (15.5%) Johnson & Johnson 32,193 2,010 Abbott Laboratories 18,440 1,139 Merck & Co. Inc. 23,204 872 UnitedHealth Group Inc. 12,255 683 Amgen Inc. 9,282 645 * Express Scripts Holding Co. 9,373 489 * Gilead Sciences Inc. 8,882 444 Bristol-Myers Squibb Co. 12,077 403 * Biogen Idec Inc. 2,800 366 * Celgene Corp. 5,147 351 Eli Lilly & Co. 8,383 343 Baxter International Inc. 6,572 333 Allergan Inc. 3,571 322 Medtronic Inc. 7,934 292 * Intuitive Surgical Inc. 461 241 Covidien plc 4,085 212 * Alexion Pharmaceuticals Inc. 2,181 198 Stryker Corp. 3,802 196 Becton Dickinson and Co. 2,467 180 St. Jude Medical Inc. 3,752 144 WellPoint Inc. 1,999 135 * Cerner Corp. 1,708 133 Thermo Fisher Scientific Inc. 2,570 130 Zimmer Holdings Inc. 2,085 126 Agilent Technologies Inc. 2,857 116 * Edwards Lifesciences Corp. 1,346 115 Perrigo Co. 1,096 114 * Mylan Inc. 5,012 109 * Watson Pharmaceuticals Inc. 1,489 106 Quest Diagnostics Inc. 1,858 106 CR Bard Inc. 988 96 * Laboratory Corp. of America Holdings 1,138 95 Aetna Inc. 2,224 91 * DaVita Inc. 1,102 90 Humana Inc. 1,118 85 * Life Technologies Corp. 2,084 85 * Waters Corp. 1,043 83 * Varian Medical Systems Inc. 1,325 78 DENTSPLY International Inc. 998 37 Patterson Cos. Inc. 526 18 Industrials (10.1%) United Parcel Service Inc. Class B 11,244 843 Union Pacific Corp. 5,630 627 United Technologies Corp. 7,686 570 3M Co. 6,272 529 Caterpillar Inc. 4,937 433 Boeing Co. 5,423 377 Deere & Co. 4,713 348 Honeywell International Inc. 5,729 319 Emerson Electric Co. 6,117 286 Danaher Corp. 5,168 269 Lockheed Martin Corp. 3,127 259 Illinois Tool Works Inc. 3,464 194 Norfolk Southern Corp. 2,946 193 Goodrich Corp. 1,477 186 Precision Castparts Corp. 1,090 181 General Dynamics Corp. 2,590 166 Cummins Inc. 1,690 164 WW Grainger Inc. 714 138 CSX Corp. 5,807 121 Rockwell Automation Inc. 1,667 121 Raytheon Co. 2,308 116 Roper Industries Inc. 1,134 115 CH Robinson Worldwide Inc. 1,912 111 Fastenal Co. 2,454 109 Parker Hannifin Corp. 1,151 94 * Stericycle Inc. 991 86 Dover Corp. 1,484 84 Cooper Industries plc 1,118 79 Pall Corp. 1,354 75 Stanley Black & Decker Inc. 1,096 73 Joy Global Inc. 1,239 69 Expeditors International of Washington Inc. 1,763 67 Rockwell Collins Inc. 1,270 64 Fluor Corp. 1,168 55 Flowserve Corp. 486 50 Dun & Bradstreet Corp. 560 38 Equifax Inc. 765 35 Iron Mountain Inc. 1,027 29 Snap-on Inc. 368 22 Robert Half International Inc. 582 17 Masco Corp. 1,299 16 Information Technology (27.3%) * Apple Inc. 10,935 6,318 International Business Machines Corp. 13,589 2,621 * Google Inc. Class A 2,975 1,728 Microsoft Corp. 49,920 1,457 Oracle Corp. 45,974 1,217 QUALCOMM Inc. 19,836 1,137 Intel Corp. 29,881 772 Visa Inc. Class A 5,834 672 Mastercard Inc. Class A 1,247 507 * eBay Inc. 8,731 342 Accenture plc Class A 5,693 325 * EMC Corp. 13,244 316 Automatic Data Processing Inc. 5,754 300 * Salesforce.com Inc. 1,596 221 Texas Instruments Inc. 7,660 218 * Cognizant Technology Solutions Corp. Class A 3,559 207 Intuit Inc. 3,462 195 Broadcom Corp. Class A 5,744 186 * Citrix Systems Inc. 2,173 159 * Teradata Corp. 1,960 130 * NetApp Inc. 4,248 126 Altera Corp. 3,775 126 * Red Hat Inc. 2,261 116 * Fiserv Inc. 1,622 109 Amphenol Corp. Class A 1,912 102 Xilinx Inc. 3,069 98 * F5 Networks Inc. 931 96 * SanDisk Corp. 2,837 93 KLA-Tencor Corp. 1,951 89 * Adobe Systems Inc. 2,663 83 Analog Devices Inc. 2,132 78 * Juniper Networks Inc. 4,065 70 Microchip Technology Inc. 2,249 70 * BMC Software Inc. 1,448 61 * Akamai Technologies Inc. 2,077 61 Paychex Inc. 1,922 58 Western Union Co. 3,412 56 * Symantec Corp. 3,502 52 Linear Technology Corp. 1,751 51 * Autodesk Inc. 1,300 42 * VeriSign Inc. 904 35 FLIR Systems Inc. 1,384 30 * NVIDIA Corp. 2,289 28 * Electronic Arts Inc. 1,864 25 * LSI Corp. 3,303 22 * Teradyne Inc. 1,395 20 * Novellus Systems Inc. 464 19 * First Solar Inc. 701 9 Materials (3.7%) Monsanto Co. 6,279 485 Praxair Inc. 3,500 372 EI du Pont de Nemours & Co. 7,435 359 Newmont Mining Corp. 5,808 274 Ecolab Inc. 3,418 216 PPG Industries Inc. 1,780 184 Sherwin-Williams Co. 1,015 132 CF Industries Holdings Inc. 768 131 Air Products & Chemicals Inc. 1,630 129 Mosaic Co. 2,196 105 Sigma-Aldrich Corp. 1,417 98 FMC Corp. 1,634 83 Cliffs Natural Resources Inc. 1,662 79 International Flavors & Fragrances Inc. 948 53 Airgas Inc. 586 51 Ball Corp. 1,028 41 Eastman Chemical Co. 770 36 Telecommunication Services (1.2%) Verizon Communications Inc. 17,957 748 * Crown Castle International Corp. 2,931 160 Utilities (1.3%) Southern Co. 5,998 275 Dominion Resources Inc. 4,683 244 NextEra Energy Inc. 2,834 185 Progress Energy Inc. 2,039 112 Consolidated Edison Inc. 1,821 110 ONEOK Inc. 731 61 Total Investments (100.0%) (Cost $71,948) Other Assets and Liabilities-Net (0.0%) 33 Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. S&P 500 Growth Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At May 31, 2012, the cost of investment securities for tax purposes was $71,948,000. Net unrealized appreciation of investment securities for tax purposes was $4,437,000, consisting of unrealized gains of $6,606,000 on securities that had risen in value since their purchase and $2,169,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Index Fund Schedule of Investments As of May 31, 2012 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (13.7%) PetSmart Inc. 11,388 734 Tractor Supply Co. 7,276 665 PVH Corp. 6,899 559 * LKQ Corp. 15,025 547 Advance Auto Parts Inc. 7,442 543 Polaris Industries Inc. 6,985 531 Foot Locker Inc. 15,429 490 Dick's Sporting Goods Inc. 9,854 458 * Panera Bread Co. Class A 3,032 445 * NVR Inc. 516 415 * Toll Brothers Inc. 14,960 408 * Mohawk Industries Inc. 5,828 397 Signet Jewelers Ltd. 8,868 387 American Eagle Outfitters Inc. 19,768 382 * Under Armour Inc. Class A 3,750 378 Williams-Sonoma Inc. 10,498 366 Gentex Corp. 14,710 328 Tupperware Brands Corp. 5,728 310 * Tempur-Pedic International Inc. 6,490 300 * Carter's Inc. 5,220 281 * Hanesbrands Inc. 9,940 277 * Ascena Retail Group Inc. 13,735 260 Brinker International Inc. 7,999 258 Service Corp. International 22,567 258 Chico's FAS Inc. 17,082 249 Cinemark Holdings Inc. 10,353 239 * AMC Networks Inc. Class A 5,855 226 * Deckers Outdoor Corp. 3,956 220 John Wiley & Sons Inc. Class A 4,795 218 Sotheby's 6,875 210 Aaron's Inc. 7,753 206 * Bally Technologies Inc. 4,375 204 Rent-A-Center Inc. 6,046 204 * Life Time Fitness Inc. 4,334 186 * Warnaco Group Inc. 4,113 183 Guess? Inc. 6,811 181 * Cheesecake Factory Inc. 5,572 181 * Saks Inc. 15,896 157 HSN Inc. 4,014 156 * Aeropostale Inc. 8,235 152 * Lamar Advertising Co. Class A 5,979 147 Wendy's Co. 30,260 139 Thor Industries Inc. 4,480 138 * ANN Inc. 4,933 133 * Collective Brands Inc. 6,181 131 * DreamWorks Animation SKG Inc. Class A 7,293 130 Bob Evans Farms Inc. 2,978 121 * WMS Industries Inc. 5,648 116 Meredith Corp. 3,792 112 MDC Holdings Inc. 3,869 111 Regis Corp. 5,786 106 * ITT Educational Services Inc. 1,860 106 Strayer Education Inc. 1,166 105 Matthews International Corp. Class A 2,900 87 * Valassis Communications Inc. 4,364 87 * New York Times Co. Class A 12,389 82 Scholastic Corp. 2,572 69 * Barnes & Noble Inc. 4,186 69 International Speedway Corp. Class A 2,853 69 * Office Depot Inc. 28,690 62 KB Home 7,372 53 * Scientific Games Corp. Class A 5,960 51 RadioShack Corp. 10,154 47 Consumer Staples (4.2%) * Monster Beverage Corp. 15,471 1,123 Church & Dwight Co. Inc. 14,527 773 * Energizer Holdings Inc. 6,729 491 Corn Products International Inc. 7,776 397 * Ralcorp Holdings Inc. 5,634 358 * Smithfield Foods Inc. 16,423 323 * Green Mountain Coffee Roasters Inc. 13,255 313 Flowers Foods Inc. 11,500 253 * Harris Teeter Supermarkets Inc. 5,027 189 Lancaster Colony Corp. 2,033 137 Universal Corp. 2,374 107 SUPERVALU Inc. 21,655 98 * Post Holdings Inc. 2,818 85 Tootsie Roll Industries Inc. 2,599 58 Energy (5.3%) HollyFrontier Corp. 21,245 626 Oceaneering International Inc. 11,023 509 * Plains Exploration & Production Co. 13,081 468 Cimarex Energy Co. 8,743 466 SM Energy Co. 6,542 354 * Oil States International Inc. 5,239 349 * Superior Energy Services Inc. 16,080 348 * Dresser-Rand Group Inc. 7,711 338 Energen Corp. 7,357 325 World Fuel Services Corp. 7,250 272 Patterson-UTI Energy Inc. 15,796 239 Tidewater Inc. 5,224 235 * Atwood Oceanics Inc. 5,776 221 * Dril-Quip Inc. 3,525 214 * Helix Energy Solutions Group Inc. 10,772 185 * Unit Corp. 4,231 168 CARBO Ceramics Inc. 2,026 165 Arch Coal Inc. 21,751 138 * Northern Oil and Gas Inc. 6,483 116 * Forest Oil Corp. 12,013 100 * Bill Barrett Corp. 4,799 93 * Quicksilver Resources Inc. 12,100 54 * Patriot Coal Corp. 9,499 22 Financials (21.8%) Macerich Co. 13,465 768 SL Green Realty Corp. 8,811 661 UDR Inc. 24,709 640 Federal Realty Investment Trust 6,498 639 * Affiliated Managers Group Inc. 5,463 563 Everest Re Group Ltd. 5,484 560 New York Community Bancorp Inc. 44,754 553 Rayonier Inc. 12,491 537 Essex Property Trust Inc. 3,553 535 Camden Property Trust 8,040 523 Realty Income Corp. 13,609 522 * Alleghany Corp. 1,483 488 WR Berkley Corp. 11,395 437 Alexandria Real Estate Equities Inc. 6,329 433 Taubman Centers Inc. 5,924 432 Fidelity National Financial Inc. Class A 22,607 426 * MSCI Inc. Class A 12,394 419 Liberty Property Trust 11,893 412 Arthur J Gallagher & Co. 11,739 408 Regency Centers Corp. 9,175 402 Raymond James Financial Inc. 11,378 389 BRE Properties Inc. 7,728 380 Reinsurance Group of America Inc. Class A 7,488 376 Duke Realty Corp. 26,432 366 Cullen/Frost Bankers Inc. 6,254 356 Senior Housing Properties Trust 16,595 343 East West Bancorp Inc. 15,171 340 American Campus Communities Inc. 7,608 334 HCC Insurance Holdings Inc. 10,622 332 Jones Lang LaSalle Inc. 4,451 323 Weingarten Realty Investors 12,331 315 Commerce Bancshares Inc. 8,079 313 American Financial Group Inc. 7,792 303 Brown & Brown Inc. 11,831 303 Hospitality Properties Trust 12,604 296 Home Properties Inc. 4,929 295 * Signature Bank 4,713 289 First Niagara Financial Group Inc. 35,847 289 Eaton Vance Corp. 11,778 287 National Retail Properties Inc. 10,777 285 BioMed Realty Trust Inc. 15,714 284 * SVB Financial Group 4,452 266 SEI Investments Co. 14,752 264 Hancock Holding Co. 8,635 263 Old Republic International Corp. 26,493 262 Waddell & Reed Financial Inc. Class A 8,719 250 Mack-Cali Realty Corp. 8,943 244 Highwoods Properties Inc. 7,403 239 City National Corp. 4,768 237 CBOE Holdings Inc. 9,071 229 Valley National Bancorp 20,064 225 Associated Banc-Corp 17,723 224 Omega Healthcare Investors Inc. 10,583 223 Protective Life Corp. 8,320 219 Bank of Hawaii Corp. 4,683 217 Fulton Financial Corp. 20,404 207 Prosperity Bancshares Inc. 4,810 205 Jefferies Group Inc. 15,363 205 Aspen Insurance Holdings Ltd. 7,216 204 TCF Financial Corp. 16,117 190 Washington Federal Inc. 10,961 180 Hanover Insurance Group Inc. 4,590 179 FirstMerit Corp. 11,138 177 First American Financial Corp. 10,755 170 Corporate Office Properties Trust 7,346 162 Mercury General Corp. 3,696 161 Trustmark Corp. 6,548 160 StanCorp Financial Group Inc. 4,523 157 Synovus Financial Corp. 80,803 154 Webster Financial Corp. 7,499 152 Kemper Corp. 5,118 150 Apollo Investment Corp. 20,100 150 Janus Capital Group Inc. 19,215 140 Cathay General Bancorp 8,025 133 Westamerica Bancorporation 2,869 128 Equity One Inc. 6,087 121 Potlatch Corp. 4,103 118 BancorpSouth Inc. 8,391 113 Greenhill & Co. Inc. 2,950 103 International Bancshares Corp. 5,428 100 Astoria Financial Corp. 8,558 77 Health Care (10.8%) * Vertex Pharmaceuticals Inc. 21,458 1,288 * Regeneron Pharmaceuticals Inc. 7,770 1,054 * Henry Schein Inc. 9,160 681 * Mettler-Toledo International Inc. 3,212 501 * IDEXX Laboratories Inc. 5,616 476 * ResMed Inc. 14,711 456 * Hologic Inc. 26,913 451 * Catalyst Health Solutions Inc. 5,127 445 Cooper Cos. Inc. 4,866 415 * Endo Health Solutions Inc. 11,907 387 Universal Health Services Inc. Class B 9,869 382 * Gen-Probe Inc. 4,616 374 Omnicare Inc. 11,593 365 * AMERIGROUP Corp. 4,902 306 * MEDNAX Inc. 5,011 306 * Covance Inc. 5,660 263 Techne Corp. 3,761 255 Teleflex Inc. 4,150 247 * WellCare Health Plans Inc. 4,364 246 * United Therapeutics Corp. 5,461 242 * HMS Holdings Corp. 8,788 235 Medicis Pharmaceutical Corp. Class A 6,000 217 * Health Net Inc. 8,438 216 * Allscripts Healthcare Solutions Inc. 19,462 211 Lincare Holdings Inc. 8,893 204 * Bio-Rad Laboratories Inc. Class A 2,012 200 * Community Health Systems Inc. 9,012 198 * VCA Antech Inc. 8,906 192 Hill-Rom Holdings Inc. 6,317 186 Owens & Minor Inc. 6,480 185 * LifePoint Hospitals Inc. 4,934 182 * Thoratec Corp. 5,960 181 STERIS Corp. 5,880 176 * Charles River Laboratories International Inc. 4,986 166 * Health Management Associates Inc. Class A 25,950 166 * Masimo Corp. 5,948 112 Industrials (16.5%) AMETEK Inc. 16,373 830 Kansas City Southern 11,215 740 Donaldson Co. Inc. 15,195 543 JB Hunt Transport Services Inc. 9,196 525 Hubbell Inc. Class B 6,081 480 * BE Aerospace Inc. 10,603 459 Pentair Inc. 10,064 410 Timken Co. 8,577 409 Lincoln Electric Holdings Inc. 8,546 407 * AGCO Corp. 9,918 399 Waste Connections Inc. 12,575 389 KBR Inc. 15,103 385 SPX Corp. 5,229 376 * Fortune Brands Home & Security Inc. 16,108 364 Wabtec Corp. 4,902 356 IDEX Corp. 8,551 340 MSC Industrial Direct Co. Inc. Class A 4,700 337 Carlisle Cos. Inc. 6,304 328 Towers Watson & Co. Class A 5,165 311 Nordson Corp. 5,802 311 * Kirby Corp. 5,700 301 * Clean Harbors Inc. 4,826 300 * Copart Inc. 10,875 295 Manpower Inc. 8,178 294 URS Corp. 8,122 294 Graco Inc. 6,098 294 * United Rentals Inc. 8,445 292 Kennametal Inc. 8,139 283 Gardner Denver Inc. 5,170 280 * Corrections Corp. of America 10,140 264 Triumph Group Inc. 4,396 263 Valmont Industries Inc. 2,293 263 Regal-Beloit Corp. 4,241 256 Landstar System Inc. 4,759 251 CLARCOR Inc. 5,120 250 * Alaska Air Group Inc. 7,223 248 Acuity Brands Inc. 4,289 234 Woodward Inc. 6,117 231 Lennox International Inc. 5,182 222 Alexander & Baldwin Inc. 4,269 218 Watsco Inc. 2,898 213 * Esterline Technologies Corp. 3,126 202 Trinity Industries Inc. 8,170 202 Con-way Inc. 5,688 201 ITT Corp. 9,666 198 * AECOM Technology Corp. 11,932 194 * Oshkosh Corp. 9,337 191 Exelis Inc. 18,820 188 Crane Co. 4,949 187 * Terex Corp. 11,186 186 * Huntington Ingalls Industries Inc. 4,978 183 GATX Corp. 4,763 182 * Shaw Group Inc. 6,646 169 Harsco Corp. 8,214 165 Alliant Techsystems Inc. 3,369 165 UTi Worldwide Inc. 10,483 164 * General Cable Corp. 5,078 144 Rollins Inc. 6,598 140 * FTI Consulting Inc. 4,249 134 Mine Safety Appliances Co. 3,143 129 Corporate Executive Board Co. 3,401 124 Deluxe Corp. 5,203 120 Werner Enterprises Inc. 4,541 111 * JetBlue Airways Corp. 20,997 110 Herman Miller Inc. 5,916 109 Brink's Co. 4,787 109 HNI Corp. 4,579 106 Granite Construction Inc. 3,511 80 * Korn/Ferry International 4,881 66 Information Technology (15.8%) * Equinix Inc. 4,761 777 * Alliance Data Systems Corp. 5,105 643 * Trimble Navigation Ltd. 12,693 599 * ANSYS Inc. 9,465 586 * Rackspace Hosting Inc. 10,636 526 * Skyworks Solutions Inc. 19,223 516 FactSet Research Systems Inc. 4,605 485 * Lam Research Corp. 12,231 456 * TIBCO Software Inc. 17,001 455 * Informatica Corp. 10,955 454 * Avnet Inc. 14,800 451 * Synopsys Inc. 14,876 440 * MICROS Systems Inc. 8,155 430 * VeriFone Systems Inc. 10,810 390 * Gartner Inc. 9,527 388 * Arrow Electronics Inc. 11,418 387 * NCR Corp. 16,152 346 Global Payments Inc. 7,996 340 * Atmel Corp. 46,012 322 Solera Holdings Inc. 7,148 317 * Cree Inc. 11,792 296 * Concur Technologies Inc. 4,778 295 Jack Henry & Associates Inc. 8,838 292 * Cadence Design Systems Inc. 27,912 285 * Ingram Micro Inc. 15,291 273 * Rovi Corp. 10,930 267 * AOL Inc. 9,655 265 * Riverbed Technology Inc. 16,079 264 Broadridge Financial Solutions Inc. 12,636 256 National Instruments Corp. 9,467 246 * Parametric Technology Corp. 12,074 244 Diebold Inc. 6,367 236 * Wright Express Corp. 3,943 221 * NeuStar Inc. Class A 6,866 221 Cypress Semiconductor Corp. 15,774 208 * Polycom Inc. 18,079 207 * Compuware Corp. 22,290 201 * Tech Data Corp. 4,205 200 Lender Processing Services Inc. 8,600 198 ADTRAN Inc. 6,509 190 * CoreLogic Inc. 10,867 185 * Zebra Technologies Corp. 5,303 177 DST Systems Inc. 3,424 175 * Vishay Intertechnology Inc. 16,034 170 * Fairchild Semiconductor International Inc. Class A 12,845 170 * Convergys Corp. 11,830 165 * Semtech Corp. 6,641 160 * ACI Worldwide Inc. 4,001 153 Fair Isaac Corp. 3,675 149 * Silicon Laboratories Inc. 4,307 149 * Itron Inc. 4,063 146 * Quest Software Inc. 5,793 145 * ValueClick Inc. 8,193 144 * QLogic Corp. 10,065 137 * Ciena Corp. 10,063 136 Tellabs Inc. 37,243 136 Intersil Corp. Class A 12,915 136 * Mentor Graphics Corp. 9,498 134 * International Rectifier Corp. 7,046 133 Plantronics Inc. 4,386 132 * Acxiom Corp. 7,984 112 * Monster Worldwide Inc. 12,571 108 * RF Micro Devices Inc. 28,180 106 * Advent Software Inc. 3,283 86 * Integrated Device Technology Inc. 14,444 79 Mantech International Corp. Class A 2,374 52 * MEMC Electronic Materials Inc. 23,576 39 Materials (6.3%) Albemarle Corp. 9,074 551 Ashland Inc. 7,991 511 Valspar Corp. 9,524 459 Rock-Tenn Co. Class A 7,203 372 Reliance Steel & Aluminum Co. 7,657 361 RPM International Inc. 13,393 353 Aptargroup Inc. 6,751 342 Sonoco Products Co. 10,260 316 Martin Marietta Materials Inc. 4,656 314 Domtar Corp. 3,744 296 Cytec Industries Inc. 4,669 282 Packaging Corp. of America 9,832 264 Cabot Corp. 6,424 243 Compass Minerals International Inc. 3,365 239 Steel Dynamics Inc. 22,314 235 NewMarket Corp. 1,082 226 Silgan Holdings Inc. 5,060 211 Carpenter Technology Corp. 4,477 202 Scotts Miracle-Gro Co. Class A 4,398 190 Sensient Technologies Corp. 5,128 187 Olin Corp. 8,167 157 Commercial Metals Co. 11,789 138 Greif Inc. Class A 3,132 137 * Louisiana-Pacific Corp. 14,007 132 Minerals Technologies Inc. 1,810 115 * Intrepid Potash Inc. 5,372 105 Worthington Industries Inc. 5,352 87 Telecommunication Services (0.5%) * tw telecom inc Class A 15,307 355 Telephone & Data Systems Inc. 9,834 195 Utilities (5.1%) OGE Energy Corp. 10,006 533 Alliant Energy Corp. 11,327 495 MDU Resources Group Inc. 19,267 433 NV Energy Inc. 24,080 417 Westar Energy Inc. 12,862 368 National Fuel Gas Co. 8,476 366 Questar Corp. 18,155 364 UGI Corp. 11,441 328 Aqua America Inc. 14,150 327 Atmos Energy Corp. 9,191 305 Great Plains Energy Inc. 13,872 276 Hawaiian Electric Industries Inc. 9,796 270 Cleco Corp. 6,198 253 Vectren Corp. 8,347 245 WGL Holdings Inc. 5,251 205 IDACORP Inc. 5,094 200 PNM Resources Inc. 8,124 152 Black Hills Corp. 4,480 144 Total Investments (100.0%) (Cost $113,405) Other Assets and Liabilities-Net (0.0%) 44 Net Assets (100%) * Non-income-producing security. S&P Mid-Cap 400 Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2012, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At May 31, 2012, the cost of investment securities for tax purposes was $113,405,000. Net unrealized appreciation of investment securities for tax purposes was $1,047,000, consisting of unrealized gains of $7,703,000 on securities that had risen in value since their purchase and $8,750,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Growth Index Fund Schedule of Investments As of May 31, 2012 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (14.6%) PetSmart Inc. 19,360 1,248 Tractor Supply Co. 12,367 1,130 PVH Corp. 11,724 950 * LKQ Corp. 25,540 931 Advance Auto Parts Inc. 12,646 922 Polaris Industries Inc. 11,871 902 * Panera Bread Co. Class A 5,150 757 * Under Armour Inc. Class A 6,377 642 Gentex Corp. 24,992 557 Dick's Sporting Goods Inc. 11,894 553 Tupperware Brands Corp. 9,733 526 * Tempur-Pedic International Inc. 11,011 509 * Carter's Inc. 8,887 479 * Deckers Outdoor Corp. 6,712 374 Signet Jewelers Ltd. 7,989 349 Williams-Sonoma Inc. 9,274 324 * Life Time Fitness Inc. 7,372 316 * Warnaco Group Inc. 7,004 312 * Ascena Retail Group Inc. 14,992 284 John Wiley & Sons Inc. Class A 5,881 268 Cinemark Holdings Inc. 11,120 256 * Cheesecake Factory Inc. 6,442 209 Guess? Inc. 7,764 207 Aaron's Inc. 7,517 200 * Bally Technologies Inc. 4,170 194 * ITT Educational Services Inc. 3,166 180 Strayer Education Inc. 1,980 178 * Aeropostale Inc. 8,678 160 * AMC Networks Inc. Class A 3,890 150 Sotheby's 4,575 139 HSN Inc. 3,414 133 * Lamar Advertising Co. Class A 4,684 115 Matthews International Corp. Class A 2,523 76 * Scientific Games Corp. Class A 3,452 29 Consumer Staples (5.8%) * Monster Beverage Corp. 26,303 1,910 Church & Dwight Co. Inc. 24,697 1,315 Corn Products International Inc. 13,219 675 * Green Mountain Coffee Roasters Inc. 22,560 532 * Energizer Holdings Inc. 6,407 467 * Ralcorp Holdings Inc. 4,315 274 Lancaster Colony Corp. 3,446 232 Flowers Foods Inc. 9,979 220 * Post Holdings Inc. 2,171 65 Tootsie Roll Industries Inc. 2,177 49 Energy (5.7%) Oceaneering International Inc. 18,739 866 Cimarex Energy Co. 14,865 792 SM Energy Co. 11,121 601 * Oil States International Inc. 8,902 593 * Dresser-Rand Group Inc. 13,106 575 Energen Corp. 8,757 387 * Dril-Quip Inc. 6,005 364 CARBO Ceramics Inc. 3,447 280 * Plains Exploration & Production Co. 7,793 279 * Atwood Oceanics Inc. 6,797 260 * Superior Energy Services Inc. 10,109 219 * Northern Oil and Gas Inc. 11,006 197 * Bill Barrett Corp. 8,145 157 * Helix Energy Solutions Group Inc. 4,792 82 Financials (14.5%) Federal Realty Investment Trust 11,041 1,085 Essex Property Trust Inc. 6,039 909 Taubman Centers Inc. 10,069 735 * MSCI Inc. Class A 21,065 712 Macerich Co. 11,443 653 Rayonier Inc. 14,653 630 Camden Property Trust 9,294 605 SL Green Realty Corp. 7,786 584 UDR Inc. 21,848 566 Realty Income Corp. 14,109 541 Home Properties Inc. 8,391 503 * Signature Bank 8,004 492 * Affiliated Managers Group Inc. 4,645 479 Alexandria Real Estate Equities Inc. 5,917 405 BRE Properties Inc. 8,014 395 Arthur J Gallagher & Co. 10,570 367 American Campus Communities Inc. 8,274 363 * Alleghany Corp. 1,057 348 Cullen/Frost Bankers Inc. 5,950 338 Regency Centers Corp. 7,332 321 Liberty Property Trust 8,100 281 Eaton Vance Corp. 11,225 273 CBOE Holdings Inc. 10,489 265 Senior Housing Properties Trust 12,718 263 Waddell & Reed Financial Inc. Class A 8,920 256 National Retail Properties Inc. 8,802 233 Commerce Bancshares Inc. 5,764 223 * SVB Financial Group 3,711 221 Brown & Brown Inc. 8,054 206 Prosperity Bancshares Inc. 4,671 200 Bank of Hawaii Corp. 3,977 184 Highwoods Properties Inc. 5,418 175 Omega Healthcare Investors Inc. 7,929 167 SEI Investments Co. 8,539 153 Westamerica Bancorporation 3,072 137 Potlatch Corp. 2,804 80 Greenhill & Co. Inc. 2,118 74 Health Care (15.4%) * Regeneron Pharmaceuticals Inc. 13,205 1,791 * Vertex Pharmaceuticals Inc. 19,334 1,161 * Henry Schein Inc. 15,574 1,157 * Mettler-Toledo International Inc. 5,458 852 * IDEXX Laboratories Inc. 9,546 810 * ResMed Inc. 25,007 775 * Catalyst Health Solutions Inc. 8,711 757 Cooper Cos. Inc. 8,271 705 * Endo Health Solutions Inc. 20,240 658 * Gen-Probe Inc. 7,842 635 * AMERIGROUP Corp. 8,341 520 * MEDNAX Inc. 8,517 520 * Covance Inc. 9,625 447 * Hologic Inc. 26,078 437 Techne Corp. 6,389 434 Universal Health Services Inc. Class B 10,739 416 * United Therapeutics Corp. 9,298 411 * HMS Holdings Corp. 14,910 399 Medicis Pharmaceutical Corp. Class A 10,220 369 * Allscripts Healthcare Solutions Inc. 33,037 357 * Bio-Rad Laboratories Inc. Class A 3,420 341 * Thoratec Corp. 10,132 307 Teleflex Inc. 4,812 286 Lincare Holdings Inc. 8,754 201 Hill-Rom Holdings Inc. 5,705 168 STERIS Corp. 5,110 153 * Masimo Corp. 7,200 135 * Charles River Laboratories International Inc. 3,906 130 Industrials (16.3%) AMETEK Inc. 27,836 1,412 Donaldson Co. Inc. 25,832 924 JB Hunt Transport Services Inc. 15,629 893 Kansas City Southern 12,394 818 Wabtec Corp. 8,331 605 Hubbell Inc. Class B 7,651 604 MSC Industrial Direct Co. Inc. Class A 7,990 573 * Clean Harbors Inc. 8,213 510 * Copart Inc. 18,517 502 * BE Aerospace Inc. 10,996 476 Gardner Denver Inc. 8,789 475 Waste Connections Inc. 14,747 456 Triumph Group Inc. 7,486 448 Valmont Industries Inc. 3,904 447 * Alaska Air Group Inc. 12,298 422 Towers Watson & Co. Class A 6,587 397 Woodward Inc. 10,414 393 Nordson Corp. 7,107 381 * Kirby Corp. 7,163 378 Watsco Inc. 4,925 363 Lincoln Electric Holdings Inc. 7,555 359 IDEX Corp. 9,012 358 SPX Corp. 4,799 345 Graco Inc. 6,640 320 Landstar System Inc. 5,926 312 CLARCOR Inc. 6,278 306 Pentair Inc. 7,020 286 Carlisle Cos. Inc. 4,825 251 Regal-Beloit Corp. 4,038 243 Crane Co. 6,238 236 * FTI Consulting Inc. 7,215 228 Acuity Brands Inc. 4,089 223 * Fortune Brands Home & Security Inc. 9,304 210 * United Rentals Inc. 5,611 194 * Esterline Technologies Corp. 2,817 182 Rollins Inc. 7,306 155 GATX Corp. 3,883 149 Alliant Techsystems Inc. 2,926 143 Corporate Executive Board Co. 3,233 118 Mine Safety Appliances Co. 2,566 105 Information Technology (19.6%) * Equinix Inc. 8,090 1,320 * Alliance Data Systems Corp. 8,678 1,093 * Trimble Navigation Ltd. 21,576 1,018 * ANSYS Inc. 16,090 996 * Rackspace Hosting Inc. 18,084 895 FactSet Research Systems Inc. 7,827 825 * Lam Research Corp. 20,792 776 * TIBCO Software Inc. 28,902 773 * Informatica Corp. 18,622 771 * MICROS Systems Inc. 13,860 731 * VeriFone Systems Inc. 18,376 664 * Gartner Inc. 16,195 659 * Skyworks Solutions Inc. 21,896 588 Global Payments Inc. 13,592 577 Solera Holdings Inc. 12,148 539 * Concur Technologies Inc. 8,128 503 Jack Henry & Associates Inc. 15,050 497 * Rovi Corp. 18,609 455 * Riverbed Technology Inc. 27,320 448 * Synopsys Inc. 12,892 381 * Wright Express Corp. 6,712 376 * NeuStar Inc. Class A 11,686 376 * Cree Inc. 14,628 367 ADTRAN Inc. 11,065 323 * Zebra Technologies Corp. 9,016 302 * Semtech Corp. 11,286 272 * ACI Worldwide Inc. 6,790 259 National Instruments Corp. 9,826 256 * Silicon Laboratories Inc. 7,337 253 * Atmel Corp. 33,689 236 * Polycom Inc. 18,498 212 * Parametric Technology Corp. 9,662 195 Lender Processing Services Inc. 8,339 192 Broadridge Financial Solutions Inc. 9,461 191 * Cadence Design Systems Inc. 16,150 165 Fair Isaac Corp. 3,755 153 * Advent Software Inc. 5,593 146 * Quest Software Inc. 5,518 138 * QLogic Corp. 9,251 126 * Ciena Corp. 9,082 123 Cypress Semiconductor Corp. 8,890 117 Plantronics Inc. 3,437 103 * ValueClick Inc. 5,014 88 Mantech International Corp. Class A 2,185 48 Materials (5.2%) Albemarle Corp. 15,427 936 Rock-Tenn Co. Class A 12,242 631 Aptargroup Inc. 11,468 581 Compass Minerals International Inc. 5,728 408 NewMarket Corp. 1,836 383 Valspar Corp. 6,795 328 Martin Marietta Materials Inc. 4,116 278 Domtar Corp. 3,320 263 Silgan Holdings Inc. 5,332 223 Carpenter Technology Corp. 4,882 220 Scotts Miracle-Gro Co. Class A 5,018 217 Packaging Corp. of America 7,192 193 Sensient Technologies Corp. 4,966 181 * Intrepid Potash Inc. 9,130 179 Minerals Technologies Inc. 2,057 130 Telecommunication Services (0.4%) * tw telecom inc Class A 16,389 380 Utilities (2.6%) OGE Energy Corp. 11,398 607 Alliant Energy Corp. 9,048 395 National Fuel Gas Co. 8,359 361 Aqua America Inc. 13,032 301 Cleco Corp. 5,798 237 IDACORP Inc. 5,021 197 Questar Corp. 9,257 186 WGL Holdings Inc. 4,463 174 Black Hills Corp. 4,654 150 Total Investments (100.1%) (Cost $98,867) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. S&P Mid-Cap 400 Growth Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2012, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At May 31, 2012, the cost of investment securities for tax purposes was $98,867,000. Net unrealized appreciation of investment securities for tax purposes was $702,000, consisting of unrealized gains of $6,084,000 on securities that had risen in value since their purchase and $5,382,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Value Index Fund Schedule of Investments As of May 31, 2012 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (12.7%) Foot Locker Inc. 14,014 445 * NVR Inc. 469 377 * Toll Brothers Inc. 13,587 371 * Mohawk Industries Inc. 5,293 360 American Eagle Outfitters Inc. 17,954 347 * Hanesbrands Inc. 9,041 252 Brinker International Inc. 7,278 235 Service Corp. International 20,529 235 Chico's FAS Inc. 15,540 227 Rent-A-Center Inc. 5,496 185 Signet Jewelers Ltd. 3,786 165 Williams-Sonoma Inc. 4,577 160 * Saks Inc. 14,446 142 Wendy's Co. 27,469 126 * AMC Networks Inc. Class A 3,251 125 Thor Industries Inc. 4,067 125 Dick's Sporting Goods Inc. 2,596 121 * ANN Inc. 4,485 121 * Collective Brands Inc. 5,596 119 * DreamWorks Animation SKG Inc. Class A 6,621 118 Sotheby's 3,817 116 Bob Evans Farms Inc. 2,702 109 * WMS Industries Inc. 5,110 105 Meredith Corp. 3,446 102 MDC Holdings Inc. 3,499 100 Regis Corp. 5,254 96 * Ascena Retail Group Inc. 4,484 85 * Bally Technologies Inc. 1,752 82 Aaron's Inc. 3,019 80 Cinemark Holdings Inc. 3,471 80 * Valassis Communications Inc. 3,945 79 * New York Times Co. Class A 11,221 75 * Lamar Advertising Co. Class A 2,934 72 HSN Inc. 1,817 71 Scholastic Corp. 2,333 63 * Barnes & Noble Inc. 3,781 62 International Speedway Corp. Class A 2,579 62 * Office Depot Inc. 26,024 56 John Wiley & Sons Inc. Class A 1,228 56 Guess? Inc. 2,033 54 * Aeropostale Inc. 2,841 53 * Cheesecake Factory Inc. 1,614 52 KB Home 6,715 49 RadioShack Corp. 9,212 43 Matthews International Corp. Class A 1,292 39 * Scientific Games Corp. Class A 3,565 30 Consumer Staples (2.5%) * Smithfield Foods Inc. 14,916 293 * Energizer Holdings Inc. 2,690 196 * Ralcorp Holdings Inc. 2,815 179 * Harris Teeter Supermarkets Inc. 4,569 171 Flowers Foods Inc. 5,110 113 Universal Corp. 2,147 97 SUPERVALU Inc. 19,626 89 * Post Holdings Inc. 1,411 42 Tootsie Roll Industries Inc. 1,193 27 Energy (5.0%) HollyFrontier Corp. 19,295 569 * Plains Exploration & Production Co. 7,722 277 World Fuel Services Corp. 6,594 247 Patterson-UTI Energy Inc. 14,327 217 Tidewater Inc. 4,752 214 * Superior Energy Services Inc. 9,201 199 * Unit Corp. 3,846 153 Arch Coal Inc. 19,768 125 * Helix Energy Solutions Group Inc. 7,245 124 * Forest Oil Corp. 10,911 91 Energen Corp. 1,998 88 * Atwood Oceanics Inc. 1,628 62 * Quicksilver Resources Inc. 10,931 49 * Patriot Coal Corp. 8,585 21 Financials (29.8%) Everest Re Group Ltd. 4,980 509 New York Community Bancorp Inc. 40,647 502 WR Berkley Corp. 10,349 397 Fidelity National Financial Inc. Class A 20,532 387 Raymond James Financial Inc. 10,333 353 Macerich Co. 6,116 349 Reinsurance Group of America Inc. Class A 6,800 341 Duke Realty Corp. 24,004 332 East West Bancorp Inc. 13,778 309 HCC Insurance Holdings Inc. 9,647 302 Jones Lang LaSalle Inc. 4,043 293 SL Green Realty Corp. 3,842 288 Weingarten Realty Investors 11,199 286 UDR Inc. 10,773 279 American Financial Group Inc. 7,076 275 Hospitality Properties Trust 11,447 269 First Niagara Financial Group Inc. 32,605 263 BioMed Realty Trust Inc. 14,292 258 * Alleghany Corp. 781 257 * Affiliated Managers Group Inc. 2,482 256 Hancock Holding Co. 7,854 239 Old Republic International Corp. 24,033 237 Liberty Property Trust 6,481 225 Mack-Cali Realty Corp. 8,137 222 City National Corp. 4,340 216 Valley National Bancorp 18,254 204 Associated Banc-Corp 16,124 204 Protective Life Corp. 7,570 200 Regency Centers Corp. 4,417 194 Fulton Financial Corp. 18,563 188 Jefferies Group Inc. 13,934 186 Aspen Insurance Holdings Ltd. 6,559 185 Realty Income Corp. 4,821 185 Alexandria Real Estate Equities Inc. 2,587 177 Arthur J Gallagher & Co. 5,011 174 TCF Financial Corp. 14,647 173 Senior Housing Properties Trust 8,291 171 Brown & Brown Inc. 6,457 165 Commerce Bancshares Inc. 4,257 165 Washington Federal Inc. 9,961 163 Hanover Insurance Group Inc. 4,172 163 FirstMerit Corp. 10,122 161 SEI Investments Co. 8,858 159 First American Financial Corp. 9,773 154 Camden Property Trust 2,338 152 Rayonier Inc. 3,518 151 Corporate Office Properties Trust 6,675 147 Mercury General Corp. 3,357 146 Trustmark Corp. 5,951 145 StanCorp Financial Group Inc. 4,112 143 Cullen/Frost Bankers Inc. 2,500 142 Synovus Financial Corp. 73,428 140 Webster Financial Corp. 6,815 138 Kemper Corp. 4,644 136 Apollo Investment Corp. 18,264 136 National Retail Properties Inc. 5,098 135 BRE Properties Inc. 2,738 135 Janus Capital Group Inc. 17,462 127 Highwoods Properties Inc. 3,840 124 * SVB Financial Group 2,063 123 Cathay General Bancorp 7,267 120 Eaton Vance Corp. 4,716 115 Omega Healthcare Investors Inc. 5,393 114 Equity One Inc. 5,513 110 American Campus Communities Inc. 2,487 109 BancorpSouth Inc. 7,617 103 Bank of Hawaii Corp. 2,128 99 Waddell & Reed Financial Inc. Class A 3,162 91 International Bancshares Corp. 4,910 91 Prosperity Bancshares Inc. 1,876 80 Astoria Financial Corp. 7,781 70 CBOE Holdings Inc. 2,636 67 Potlatch Corp. 2,242 64 Greenhill & Co. Inc. 1,559 54 Westamerica Bancorporation 965 43 Health Care (5.9%) * Vertex Pharmaceuticals Inc. 9,160 550 Omnicare Inc. 10,527 332 * WellCare Health Plans Inc. 3,971 224 * Health Net Inc. 7,677 197 * Community Health Systems Inc. 8,190 180 * Hologic Inc. 10,512 176 * VCA Antech Inc. 8,094 174 Owens & Minor Inc. 5,890 168 * LifePoint Hospitals Inc. 4,482 165 * Health Management Associates Inc. Class A 23,582 151 Universal Health Services Inc. Class B 3,228 125 * Charles River Laboratories International Inc. 2,438 82 Hill-Rom Holdings Inc. 2,688 79 STERIS Corp. 2,614 78 Lincare Holdings Inc. 3,375 78 Teleflex Inc. 1,212 72 * Masimo Corp. 1,560 29 Industrials (16.7%) Timken Co. 7,789 372 * AGCO Corp. 9,007 362 KBR Inc. 13,717 349 Manpower Inc. 7,427 267 URS Corp. 7,377 267 Kennametal Inc. 7,391 257 * Corrections Corp. of America 9,225 241 Kansas City Southern 3,566 235 Pentair Inc. 5,393 220 * Fortune Brands Home & Security Inc. 9,656 218 Lennox International Inc. 4,714 202 Alexander & Baldwin Inc. 3,881 198 Trinity Industries Inc. 7,433 184 Con-way Inc. 5,170 183 ITT Corp. 8,795 181 Lincoln Electric Holdings Inc. 3,726 177 * AECOM Technology Corp. 10,855 177 * Oshkosh Corp. 8,484 174 Exelis Inc. 17,124 171 * Terex Corp. 10,176 169 * Huntington Ingalls Industries Inc. 4,524 166 Carlisle Cos. Inc. 3,150 164 * BE Aerospace Inc. 3,757 163 * United Rentals Inc. 4,674 162 SPX Corp. 2,185 157 * Shaw Group Inc. 6,039 153 Harsco Corp. 7,464 150 UTi Worldwide Inc. 9,528 149 * General Cable Corp. 4,613 131 IDEX Corp. 2,942 117 Hubbell Inc. Class B 1,437 113 Waste Connections Inc. 3,529 109 Deluxe Corp. 4,705 109 Regal-Beloit Corp. 1,699 102 Werner Enterprises Inc. 4,105 100 Herman Miller Inc. 5,376 99 * JetBlue Airways Corp. 18,988 99 Brink's Co. 4,330 99 Graco Inc. 1,990 96 HNI Corp. 4,146 96 Acuity Brands Inc. 1,711 93 * Esterline Technologies Corp. 1,330 86 GATX Corp. 2,243 86 Nordson Corp. 1,472 79 Alliant Techsystems Inc. 1,497 73 Granite Construction Inc. 3,176 73 * Kirby Corp. 1,341 71 Towers Watson & Co. Class A 1,168 70 CLARCOR Inc. 1,309 64 Landstar System Inc. 1,169 62 Mine Safety Appliances Co. 1,478 61 * Korn/Ferry International 4,434 60 Corporate Executive Board Co. 1,365 50 Crane Co. 1,173 44 Rollins Inc. 2,083 44 Information Technology (11.7%) * Avnet Inc. 13,441 410 * Arrow Electronics Inc. 10,369 352 * NCR Corp. 14,669 314 * Ingram Micro Inc. 13,910 248 * AOL Inc. 8,784 241 Diebold Inc. 5,794 214 * Synopsys Inc. 6,621 196 * Compuware Corp. 20,257 182 * Tech Data Corp. 3,825 182 * Cadence Design Systems Inc. 16,758 171 * CoreLogic Inc. 9,875 168 * Atmel Corp. 23,821 167 DST Systems Inc. 3,112 159 * Skyworks Solutions Inc. 5,763 155 * Vishay Intertechnology Inc. 14,571 155 * Fairchild Semiconductor International Inc. Class A 11,674 154 * Convergys Corp. 10,739 150 * Itron Inc. 3,692 132 Broadridge Financial Solutions Inc. 6,438 130 Cypress Semiconductor Corp. 9,616 127 Intersil Corp. Class A 11,745 124 Tellabs Inc. 33,842 124 * Mentor Graphics Corp. 8,593 121 * International Rectifier Corp. 6,402 121 * Parametric Technology Corp. 5,804 117 * Acxiom Corp. 7,223 102 * Monster Worldwide Inc. 11,414 98 * RF Micro Devices Inc. 25,521 96 National Instruments Corp. 3,347 87 * ValueClick Inc. 4,744 83 Lender Processing Services Inc. 3,370 78 * Polycom Inc. 6,558 75 * Cree Inc. 2,893 72 * Integrated Device Technology Inc. 13,061 72 Plantronics Inc. 2,143 64 * Ciena Corp. 4,282 58 * Quest Software Inc. 2,307 58 * QLogic Corp. 4,192 57 Fair Isaac Corp. 1,335 54 * MEMC Electronic Materials Inc. 21,365 36 Mantech International Corp. Class A 991 21 Materials (7.4%) Ashland Inc. 7,256 464 Reliance Steel & Aluminum Co. 6,954 328 RPM International Inc. 12,164 321 Sonoco Products Co. 9,317 287 Cytec Industries Inc. 4,246 257 Valspar Corp. 5,017 242 Cabot Corp. 5,844 221 Steel Dynamics Inc. 20,298 214 Olin Corp. 7,420 142 Martin Marietta Materials Inc. 2,030 137 Packaging Corp. of America 5,099 137 Domtar Corp. 1,636 129 Commercial Metals Co. 10,714 125 Greif Inc. Class A 2,847 124 * Louisiana-Pacific Corp. 12,712 120 Worthington Industries Inc. 4,839 79 Silgan Holdings Inc. 1,750 73 Sensient Technologies Corp. 2,001 73 Carpenter Technology Corp. 1,461 66 Scotts Miracle-Gro Co. Class A 1,318 57 Minerals Technologies Inc. 542 34 Telecommunication Services (0.6%) Telephone & Data Systems Inc. 8,946 178 * tw telecom inc Class A 5,145 119 Utilities (7.7%) MDU Resources Group Inc. 17,497 393 NV Energy Inc. 21,869 378 Westar Energy Inc. 11,680 334 UGI Corp. 10,391 298 Atmos Energy Corp. 8,361 277 Great Plains Energy Inc. 12,618 251 Hawaiian Electric Industries Inc. 8,911 246 Alliant Energy Corp. 5,453 238 Questar Corp. 11,543 232 Vectren Corp. 7,593 223 OGE Energy Corp. 3,000 160 National Fuel Gas Co. 3,234 140 PNM Resources Inc. 7,383 138 Aqua America Inc. 5,921 137 Cleco Corp. 2,528 103 WGL Holdings Inc. 2,378 93 IDACORP Inc. 1,942 76 Black Hills Corp. 1,583 51 Total Investments (100.0%) (Cost $48,245) Other Assets and Liabilities-Net (0.0%) 24 Net Assets (100%) * Non-income-producing security. S&P Mid-Cap 400 Value Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2012, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At May 31, 2012, the cost of investment securities for tax purposes was $48,245,000. Net unrealized appreciation of investment securities for tax purposes was $624,000, consisting of unrealized gains of $3,922,000 on securities that had risen in value since their purchase and $3,298,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Small-Cap 600 Index Fund Schedule of Investments As of May 31, 2012 Market Value Shares ($000) Common Stocks (99.5%) Consumer Discretionary (16.1%) Wolverine World Wide Inc. 11,413 485 Brunswick Corp. 20,947 459 * Coinstar Inc. 7,099 436 Men's Wearhouse Inc. 11,951 430 Pool Corp. 11,182 413 * Genesco Inc. 5,698 379 * Steven Madden Ltd. 9,164 372 * Buffalo Wild Wings Inc. 4,280 364 * Select Comfort Corp. 13,184 361 * Crocs Inc. 20,871 353 * Cabela's Inc. 9,940 351 * Hibbett Sports Inc. 6,189 347 * Vitamin Shoppe Inc. 6,841 339 Cracker Barrel Old Country Store Inc. 5,390 330 * Live Nation Entertainment Inc. 34,273 320 * Fifth & Pacific Co. Inc. 25,623 307 * Jos A Bank Clothiers Inc. 6,508 289 Group 1 Automotive Inc. 5,354 280 Hillenbrand Inc. 14,583 274 * Children's Place Retail Stores Inc. 5,857 269 * Jack in the Box Inc. 10,243 265 Finish Line Inc. Class A 12,260 253 Texas Roadhouse Inc. Class A 13,861 252 * Iconix Brand Group Inc. 16,810 252 PF Chang's China Bistro Inc. 4,879 250 * BJ's Restaurants Inc. 5,688 249 Monro Muffler Brake Inc. 7,236 244 Buckle Inc. 6,244 244 Ryland Group Inc. 10,456 234 * Helen of Troy Ltd. 7,344 231 Arbitron Inc. 6,348 212 * Shuffle Master Inc. 12,983 206 * Papa John's International Inc. 4,363 203 * Meritage Homes Corp. 6,591 198 Cato Corp. Class A 6,750 194 * Lumber Liquidators Holdings Inc. 6,607 192 * Zumiez Inc. 5,166 190 * Peet's Coffee & Tea Inc. 3,040 181 * Marriott Vacations Worldwide Corp. 6,382 181 True Religion Apparel Inc. 6,023 177 * DineEquity Inc. 3,669 176 Sturm Ruger & Co. Inc. 4,467 174 * La-Z-Boy Inc. 12,263 173 Interval Leisure Group Inc. 9,235 154 CEC Entertainment Inc. 4,272 149 Oxford Industries Inc. 3,188 147 * Skechers U.S.A. Inc. Class A 8,586 146 * Pinnacle Entertainment Inc. 14,419 141 * iRobot Corp. 6,369 135 Ethan Allen Interiors Inc. 5,979 135 * Biglari Holdings Inc. 333 130 Stage Stores Inc. 7,149 123 Lithia Motors Inc. Class A 5,030 123 * Standard Pacific Corp. 23,654 122 Fred's Inc. Class A 8,815 121 Sonic Automotive Inc. Class A 8,039 120 * Drew Industries Inc. 4,460 118 * Sonic Corp. 13,881 118 Brown Shoe Co. Inc. 9,888 118 * American Public Education Inc. 4,098 116 American Greetings Corp. Class A 8,286 116 Movado Group Inc. 4,174 116 Pep Boys-Manny Moe & Jack 12,436 115 JAKKS Pacific Inc. 6,070 112 * Arctic Cat Inc. 2,963 107 * Blue Nile Inc. 3,303 107 * Maidenform Brands Inc. 5,476 106 * Ruby Tuesday Inc. 14,576 105 * OfficeMax Inc. 20,083 98 * rue21 inc 3,674 97 * Capella Education Co. 3,133 96 Hot Topic Inc. 9,672 96 * Boyd Gaming Corp. 12,489 95 Blyth Inc. 1,242 93 Superior Industries International Inc. 5,527 93 Harte-Hanks Inc. 10,354 87 Callaway Golf Co. 15,006 83 * Red Robin Gourmet Burgers Inc. 2,566 82 * Career Education Corp. 12,198 80 * Multimedia Games Holding Co. Inc. 6,211 78 * Quiksilver Inc. 27,959 77 * EW Scripps Co. Class A 7,500 67 Nutrisystem Inc. 6,383 65 * M/I Homes Inc. 4,294 64 Universal Technical Institute Inc. 5,158 63 Marcus Corp. 4,682 62 * Winnebago Industries Inc. 6,879 62 Standard Motor Products Inc. 4,479 61 * Digital Generation Inc. 6,156 59 Haverty Furniture Cos. Inc. 4,558 55 * Ruth's Hospitality Group Inc. 8,412 55 PetMed Express Inc. 4,746 54 * Corinthian Colleges Inc. 19,671 54 * MarineMax Inc. 5,511 53 * Perry Ellis International Inc. 2,709 51 * Universal Electronics Inc. 3,514 46 * VOXX International Corp. Class A 4,422 44 * Stein Mart Inc. 5,963 43 * Tuesday Morning Corp. 9,584 40 * Kirkland's Inc. 3,641 39 Spartan Motors Inc. 7,939 36 Big 5 Sporting Goods Corp. 4,908 32 Lincoln Educational Services Corp. 4,925 29 * Monarch Casino & Resort Inc. 2,474 23 * K-Swiss Inc. Class A 6,245 19 * Coldwater Creek Inc. 19,557 16 * Zale Corp. 6,627 16 Christopher & Banks Corp. 8,145 10 Consumer Staples (4.6%) * United Natural Foods Inc. 11,402 578 * Hain Celestial Group Inc. 10,410 578 Casey's General Stores Inc. 8,902 504 * TreeHouse Foods Inc. 8,401 479 * Darling International Inc. 27,338 383 Snyders-Lance Inc. 11,040 285 B&G Foods Inc. Class A 11,295 272 Sanderson Farms Inc. 4,391 241 * Boston Beer Co. Inc. Class A 1,976 207 Andersons Inc. 4,347 189 J&J Snack Foods Corp. 3,409 188 WD-40 Co. 3,784 177 * Prestige Brands Holdings Inc. 11,693 161 Cal-Maine Foods Inc. 3,329 118 Diamond Foods Inc. 5,267 111 * Central Garden and Pet Co. Class A 9,654 89 Spartan Stores Inc. 5,066 85 Calavo Growers Inc. 3,004 82 Nash Finch Co. 2,881 59 * Medifast Inc. 3,271 59 Inter Parfums Inc. 3,743 59 * Alliance One International Inc. 19,947 57 * Seneca Foods Corp. Class A 2,037 45 Energy (4.0%) Lufkin Industries Inc. 7,773 447 * SEACOR Holdings Inc. 4,900 423 Bristow Group Inc. 8,343 334 * Hornbeck Offshore Services Inc. 8,244 275 * Stone Energy Corp. 11,437 270 * Cloud Peak Energy Inc. 14,303 221 * Swift Energy Co. 9,951 198 * Gulfport Energy Corp. 10,620 196 * ION Geophysical Corp. 29,891 181 * Petroleum Development Corp. 7,044 175 * Approach Resources Inc. 6,216 174 * Exterran Holdings Inc. 14,816 171 * Comstock Resources Inc. 11,343 170 * GeoResources Inc. 4,606 165 * Contango Oil & Gas Co. 3,015 158 * OYO Geospace Corp. 1,497 139 * TETRA Technologies Inc. 18,324 117 * Pioneer Drilling Co. 14,427 107 Gulf Island Fabrication Inc. 3,369 84 * Basic Energy Services Inc. 6,807 77 * Petroquest Energy Inc. 13,657 68 Overseas Shipholding Group Inc. 5,987 65 * Matrix Service Co. 6,043 63 Penn Virginia Corp. 10,686 60 Financials (19.9%) Kilroy Realty Corp. 15,983 734 Extra Space Storage Inc. 23,809 675 Tanger Factory Outlet Centers 21,230 658 Mid-America Apartment Communities Inc. 9,571 645 ProAssurance Corp. 7,146 630 Post Properties Inc. 12,450 603 LaSalle Hotel Properties 20,027 552 Entertainment Properties Trust 10,968 453 Colonial Properties Trust 20,654 438 Susquehanna Bancshares Inc. 43,673 421 Healthcare Realty Trust Inc. 18,291 400 * Stifel Financial Corp. 12,537 399 DiamondRock Hospitality Co. 39,300 391 UMB Financial Corp. 7,552 368 FNB Corp. 32,372 344 * Texas Capital Bancshares Inc. 8,796 341 Umpqua Holdings Corp. 26,279 337 Sovran Self Storage Inc. 6,805 336 EastGroup Properties Inc. 6,557 325 Prospect Capital Corp. 28,694 309 Cash America International Inc. 6,848 305 PS Business Parks Inc. 4,379 289 Wintrust Financial Corp. 8,455 288 Medical Properties Trust Inc. 31,910 287 United Bankshares Inc. 10,600 272 Lexington Realty Trust 31,727 264 Northwest Bancshares Inc. 22,946 263 National Penn Bancshares Inc. 29,080 259 Old National Bancorp 22,328 259 RLI Corp. 3,850 257 * First Cash Financial Services Inc. 6,835 256 * Ezcorp Inc. Class A 10,319 244 Community Bank System Inc. 9,089 242 Glacier Bancorp Inc. 16,714 240 * World Acceptance Corp. 3,473 238 First Financial Bankshares Inc. 7,295 234 LTC Properties Inc. 7,074 228 Acadia Realty Trust 9,951 223 CVB Financial Corp. 20,336 221 Selective Insurance Group Inc. 12,948 219 First Financial Bancorp 13,548 208 PrivateBancorp Inc. Class A 13,978 206 * BBCN Bancorp Inc. 18,342 198 Bank of the Ozarks Inc. 6,674 194 * Financial Engines Inc. 9,164 192 PacWest Bancorp 7,928 181 Tower Group Inc. 9,115 179 Provident Financial Services Inc. 12,713 177 Cousins Properties Inc. 24,456 177 First Midwest Bancorp Inc. 17,474 176 Columbia Banking System Inc. 9,256 168 Boston Private Financial Holdings Inc. 18,509 167 Franklin Street Properties Corp. 17,084 167 Pennsylvania REIT 12,804 162 Horace Mann Educators Corp. 9,224 158 NBT Bancorp Inc. 7,840 156 First Commonwealth Financial Corp. 24,255 152 Inland Real Estate Corp. 17,831 147 Infinity Property & Casualty Corp. 2,725 146 Home BancShares Inc. 5,193 146 Oritani Financial Corp. 10,602 145 Brookline Bancorp Inc. 16,211 142 * Pinnacle Financial Partners Inc. 8,234 140 Safety Insurance Group Inc. 3,499 140 Independent Bank Corp. 4,974 134 * Virtus Investment Partners Inc. 1,819 129 Interactive Brokers Group Inc. 8,953 128 Employers Holdings Inc. 7,539 127 * National Financial Partners Corp. 9,530 127 * Navigators Group Inc. 2,553 124 ViewPoint Financial Group Inc. 7,684 117 * AMERISAFE Inc. 4,183 115 Universal Health Realty Income Trust 2,952 114 TrustCo Bank Corp. NY 21,921 114 S&T Bancorp Inc. 6,494 111 City Holding Co. 3,443 111 Saul Centers Inc. 2,750 110 * Forestar Group Inc. 8,176 110 Meadowbrook Insurance Group Inc. 11,889 106 Getty Realty Corp. 6,480 104 United Fire Group Inc. 4,862 103 Simmons First National Corp. Class A 4,124 98 Urstadt Biddle Properties Inc. Class A 5,405 96 * Investment Technology Group Inc. 9,070 86 Dime Community Bancshares Inc. 6,519 85 * Piper Jaffray Cos. 3,674 80 Tompkins Financial Corp. 2,049 75 * eHealth Inc. 4,556 73 Kite Realty Group Trust 14,621 69 * Wilshire Bancorp Inc. 13,826 69 * Hanmi Financial Corp. 7,322 69 Sterling Bancorp 7,138 65 Cedar Realty Trust Inc. 13,380 64 Stewart Information Services Corp. 4,353 60 Parkway Properties Inc. 5,109 54 Calamos Asset Management Inc. Class A 4,554 50 Presidential Life Corp. 4,782 42 SWS Group Inc. 6,659 38 Bank Mutual Corp. 10,951 38 * United Community Banks Inc. 4,508 37 * First BanCorp 4,253 15 Health Care (10.8%) * Salix Pharmaceuticals Ltd. 13,898 720 * Cubist Pharmaceuticals Inc. 14,721 591 * Questcor Pharmaceuticals Inc. 14,080 583 * Align Technology Inc. 16,169 505 * Centene Corp. 11,882 429 * Haemonetics Corp. 5,880 410 West Pharmaceutical Services Inc. 7,884 377 * PAREXEL International Corp. 14,011 375 * ViroPharma Inc. 16,656 335 * Par Pharmaceutical Cos. Inc. 8,595 308 * Medicines Co. 12,630 278 * MWI Veterinary Supply Inc. 2,956 275 Quality Systems Inc. 9,328 267 * Magellan Health Services Inc. 6,304 266 Chemed Corp. 4,443 247 * PSS World Medical Inc. 11,885 240 * Air Methods Corp. 2,635 240 * Cyberonics Inc. 5,821 224 * Neogen Corp. 5,492 214 * Akorn Inc. 15,628 213 * Amsurg Corp. Class A 7,356 201 * NuVasive Inc. 10,053 199 Analogic Corp. 2,892 191 Meridian Bioscience Inc. 9,737 184 CONMED Corp. 6,559 176 * Hanger Orthopedic Group Inc. 7,901 170 * Molina Healthcare Inc. 6,554 167 * Abaxis Inc. 5,013 164 * Integra LifeSciences Holdings Corp. 4,591 163 * ICU Medical Inc. 2,841 146 * Medidata Solutions Inc. 5,158 146 * Momenta Pharmaceuticals Inc. 10,231 141 Computer Programs & Systems Inc. 2,553 139 * Spectrum Pharmaceuticals Inc. 11,699 136 * IPC The Hospitalist Co. Inc. 3,822 134 * Merit Medical Systems Inc. 9,717 126 * Greatbatch Inc. 5,474 114 * Bio-Reference Labs Inc. 5,892 113 Landauer Inc. 2,192 111 Invacare Corp. 7,385 110 Cantel Medical Corp. 4,780 105 * Omnicell Inc. 7,793 102 * Kindred Healthcare Inc. 12,006 99 Ensign Group Inc. 3,852 98 * Emergent Biosolutions Inc. 5,852 84 * Arqule Inc. 14,178 84 * eResearchTechnology Inc. 10,356 82 * Affymetrix Inc. 16,551 78 * Natus Medical Inc. 6,919 78 * Amedisys Inc. 7,024 77 * Hi-Tech Pharmacal Co. Inc. 2,425 70 * PharMerica Corp. 7,003 70 Kensey Nash Corp. 1,793 69 * Corvel Corp. 1,470 65 * Symmetry Medical Inc. 8,247 64 * LHC Group Inc. 3,635 61 * AMN Healthcare Services Inc. 9,845 59 * Cambrex Corp. 7,246 52 * Healthways Inc. 7,889 52 * SurModics Inc. 3,380 47 * Almost Family Inc. 1,866 41 * Gentiva Health Services Inc. 7,129 40 * Palomar Medical Technologies Inc. 4,325 36 * Cross Country Healthcare Inc. 7,064 32 * CryoLife Inc. 6,520 30 * Enzo Biochem Inc. 7,768 14 * Savient Pharmaceuticals Inc. 16,971 12 Industrials (15.3%) Toro Co. 7,032 524 * Teledyne Technologies Inc. 8,589 512 Robbins & Myers Inc. 10,654 486 * Old Dominion Freight Line Inc. 11,065 482 EMCOR Group Inc. 15,610 427 AO Smith Corp. 9,003 416 Actuant Corp. Class A 15,878 416 * Moog Inc. Class A 10,559 401 Mueller Industries Inc. 8,976 381 Applied Industrial Technologies Inc. 9,868 372 * Tetra Tech Inc. 14,779 369 * EnerSys 11,099 366 Brady Corp. Class A 12,296 337 Belden Inc. 10,753 336 Curtiss-Wright Corp. 10,961 333 * Geo Group Inc. 14,205 309 * Hub Group Inc. Class A 8,790 307 Healthcare Services Group Inc. 15,643 306 * Portfolio Recovery Associates Inc. 4,036 279 Simpson Manufacturing Co. Inc. 9,476 263 Barnes Group Inc. 10,878 253 United Stationers Inc. 9,774 247 ABM Industries Inc. 11,362 244 * II-VI Inc. 12,876 243 * Allegiant Travel Co. Class A 3,533 229 Knight Transportation Inc. 13,656 229 Watts Water Technologies Inc. Class A 6,893 228 ESCO Technologies Inc. 6,249 218 Franklin Electric Co. Inc. 4,391 215 Forward Air Corp. 6,649 211 UniFirst Corp. 3,573 204 Briggs & Stratton Corp. 11,784 199 Heartland Express Inc. 13,530 193 Tennant Co. 4,433 187 * EnPro Industries Inc. 4,771 184 Kaman Corp. 6,149 180 Interface Inc. Class A 13,604 173 Universal Forest Products Inc. 4,513 170 Kaydon Corp. 7,521 168 Lindsay Corp. 2,986 166 * On Assignment Inc. 9,930 165 Cubic Corp. 3,745 163 AZZ Inc. 2,908 156 * Dycom Industries Inc. 7,946 156 * Orbital Sciences Corp. 13,810 155 * Exponent Inc. 3,166 149 * Aegion Corp. Class A 9,283 146 Ceradyne Inc. 5,749 145 * Navigant Consulting Inc. 12,030 144 Quanex Building Products Corp. 8,531 141 * Sykes Enterprises Inc. 9,125 137 * TrueBlue Inc. 9,088 136 Insperity Inc. 5,170 130 CIRCOR International Inc. 3,980 128 G&K Services Inc. Class A 4,366 127 * Astec Industries Inc. 4,598 126 * Encore Capital Group Inc. 5,073 123 Standex International Corp. 2,991 122 Resources Connection Inc. 9,912 119 Albany International Corp. 6,482 118 * Mobile Mini Inc. 8,552 117 AAR Corp. 9,450 114 Encore Wire Corp. 4,459 112 Cascade Corp. 2,014 101 American Science & Engineering Inc. 2,055 100 Apogee Enterprises Inc. 6,707 99 * Aerovironment Inc. 4,304 96 John Bean Technologies Corp. 6,681 93 Griffon Corp. 10,960 88 * GenCorp Inc. 14,139 87 AAON Inc. 4,452 83 SkyWest Inc. 11,698 82 Viad Corp. 4,604 82 Comfort Systems USA Inc. 8,808 80 * Powell Industries Inc. 2,157 79 Kelly Services Inc. Class A 6,619 77 National Presto Industries Inc. 1,123 75 Arkansas Best Corp. 5,949 75 * Federal Signal Corp. 14,831 74 * Gibraltar Industries Inc. 7,096 73 Heidrick & Struggles International Inc. 4,244 70 * Consolidated Graphics Inc. 2,109 61 * Lydall Inc. 4,161 52 CDI Corp. 3,020 51 * Dolan Co. 6,890 49 * NCI Building Systems Inc. 4,627 45 * Orion Marine Group Inc. 6,024 40 Vicor Corp. 4,859 29 Lawson Products Inc. 886 9 Information Technology (18.4%) * CommVault Systems Inc. 10,369 486 * Cirrus Logic Inc. 14,921 429 * ViaSat Inc. 9,978 419 * FEI Co. 8,814 403 * Cymer Inc. 7,217 391 * Sourcefire Inc. 6,779 374 Anixter International Inc. 6,495 374 * Microsemi Corp. 20,582 363 MAXIMUS Inc. 7,940 361 * Liquidity Services Inc. 5,465 349 Cognex Corp. 9,859 345 * Arris Group Inc. 27,090 334 MKS Instruments Inc. 12,189 319 * Veeco Instruments Inc. 9,014 313 * Hittite Microwave Corp. 6,342 313 * OSI Systems Inc. 4,647 297 * Cardtronics Inc. 10,328 289 Littelfuse Inc. 5,005 288 * Progress Software Corp. 14,589 280 * NETGEAR Inc. 8,913 280 * JDA Software Group Inc. 10,011 277 Blackbaud Inc. 10,588 274 j2 Global Inc. 11,280 273 Power Integrations Inc. 6,657 272 Heartland Payment Systems Inc. 9,171 268 * CACI International Inc. Class A 6,248 267 * DealerTrack Holdings Inc. 9,763 267 * Take-Two Interactive Software Inc. 21,126 243 * 3D Systems Corp. 7,827 238 * Stratasys Inc. 4,985 237 * Manhattan Associates Inc. 4,830 229 * MicroStrategy Inc. Class A 1,878 229 * Plexus Corp. 8,154 228 * Tyler Technologies Inc. 5,708 213 *,^ OpenTable Inc. 5,213 207 * Synaptics Inc. 7,647 205 * SYNNEX Corp. 6,137 205 * TriQuint Semiconductor Inc. 38,679 202 * ScanSource Inc. 6,488 194 * Standard Microsystems Corp. 5,269 193 * LivePerson Inc. 10,959 189 * Ultratech Inc. 6,081 184 * Benchmark Electronics Inc. 13,482 183 * FARO Technologies Inc. 3,896 180 * Kulicke & Soffa Industries Inc. 17,074 180 * Diodes Inc. 8,665 170 Cabot Microelectronics Corp. 5,270 165 * Netscout Systems Inc. 8,196 164 * Websense Inc. 8,825 164 Tessera Technologies Inc. 12,046 164 * Volterra Semiconductor Corp. 5,826 162 * LogMeIn Inc. 4,981 160 * Rogers Corp. 3,861 156 * Insight Enterprises Inc. 10,275 153 * ATMI Inc. 7,531 151 * Bottomline Technologies Inc. 8,404 150 Brooks Automation Inc. 15,301 143 MTS Systems Corp. 3,703 143 * comScore Inc. 7,813 142 * Rofin-Sinar Technologies Inc. 6,725 133 * Advanced Energy Industries Inc. 9,570 131 * CSG Systems International Inc. 7,872 130 * Monolithic Power Systems Inc. 6,904 130 Badger Meter Inc. 3,592 130 Ebix Inc. 7,387 129 Comtech Telecommunications Corp. 4,370 126 * Digital River Inc. 8,374 122 * Harmonic Inc. 27,681 122 * GT Advanced Technologies Inc. 27,971 117 * InfoSpace Inc. 9,195 117 * Monotype Imaging Holdings Inc. 8,360 115 * Measurement Specialties Inc. 3,502 114 * iGATE Corp. 6,972 114 Park Electrochemical Corp. 4,827 113 Micrel Inc. 11,543 113 * Synchronoss Technologies Inc. 6,259 112 Forrester Research Inc. 3,439 111 * TTM Technologies Inc. 11,824 109 * DTS Inc. 3,888 107 * Newport Corp. 8,714 104 * Super Micro Computer Inc. 6,433 103 * Ceva Inc. 5,422 94 Black Box Corp. 4,115 92 * Higher One Holdings Inc. 7,245 92 * TeleTech Holdings Inc. 5,948 89 OPNET 3,475 87 * Mercury Computer Systems Inc. 7,189 85 * Interactive Intelligence Group Inc. 3,270 84 * Perficient Inc. 7,342 83 EPIQ Systems Inc. 7,524 83 United Online Inc. 20,774 82 * Exar Corp. 10,301 81 * Entropic Communications Inc. 20,049 81 * Brightpoint Inc. 16,239 79 * Stamps.com Inc. 3,155 77 CTS Corp. 8,122 76 * Checkpoint Systems Inc. 9,396 73 * Intermec Inc. 12,109 72 Methode Electronics Inc. 8,783 66 Electro Scientific Industries Inc. 5,740 63 * Rudolph Technologies Inc. 7,335 63 * Virtusa Corp. 4,227 62 * Nanometrics Inc. 3,936 61 * CIBER Inc. 16,962 61 * XO Group Inc. 6,606 58 * Oplink Communications Inc. 4,386 56 Daktronics Inc. 8,380 55 * Digi International Inc. 5,784 52 * Supertex Inc. 2,780 52 Cohu Inc. 5,509 51 * Symmetricom Inc. 9,379 51 * Avid Technology Inc. 6,822 49 * Kopin Corp. 15,352 47 * VASCO Data Security International Inc. 6,605 46 * Pericom Semiconductor Corp. 5,634 44 * Sigma Designs Inc. 7,253 43 * Intevac Inc. 5,149 39 Bel Fuse Inc. Class B 2,376 39 * Rubicon Technology Inc. 4,131 36 * STR Holdings Inc. 9,250 35 * Radisys Corp. 5,747 34 * DSP Group Inc. 5,112 32 PC-Tel Inc. 4,081 25 * Agilysys Inc. 3,199 23 Pulse Electronics Corp. 9,696 19 * Novatel Wireless Inc. 8,219 17 * NCI Inc. Class A 1,797 8 Materials (5.5%) HB Fuller Co. 11,429 347 Eagle Materials Inc. 10,478 336 PolyOne Corp. 20,972 277 Innophos Holdings Inc. 5,097 257 Buckeye Technologies Inc. 9,219 255 Schweitzer-Mauduit International Inc. 3,748 251 * SunCoke Energy Inc. 16,471 231 Texas Industries Inc. 6,535 209 Balchem Corp. 6,752 196 Kaiser Aluminum Corp. 3,727 179 Stepan Co. 1,964 178 * Calgon Carbon Corp. 13,260 177 Koppers Holdings Inc. 4,864 171 Globe Specialty Metals Inc. 14,438 169 * Clearwater Paper Corp. 5,359 168 AMCOL International Corp. 5,919 166 AK Steel Holding Corp. 25,775 155 * RTI International Metals Inc. 7,136 150 A Schulman Inc. 6,985 149 American Vanguard Corp. 5,437 147 Haynes International Inc. 2,862 146 * Kraton Performance Polymers Inc. 7,511 144 * KapStone Paper and Packaging Corp. 8,982 139 Deltic Timber Corp. 2,490 139 * OM Group Inc. 7,567 138 Myers Industries Inc. 7,917 133 Quaker Chemical Corp. 3,033 127 * LSB Industries Inc. 4,267 119 Wausau Paper Corp. 11,479 106 Materion Corp. 4,708 104 Neenah Paper Inc. 3,701 96 * Century Aluminum Co. 12,403 88 Tredegar Corp. 5,521 75 Zep Inc. 5,229 73 Hawkins Inc. 2,065 68 * Headwaters Inc. 14,324 66 * AM Castle & Co. 3,709 41 Olympic Steel Inc. 2,041 34 Telecommunication Services (0.6%) * Cincinnati Bell Inc. 46,406 164 * Neutral Tandem Inc. 7,453 101 Atlantic Tele-Network Inc. 2,185 72 NTELOS Holdings Corp. 3,433 66 USA Mobility Inc. 5,285 66 * General Communication Inc. Class A 7,757 49 * Cbeyond Inc. 7,413 44 Lumos Networks Corp. 3,499 36 Utilities (4.3%) Piedmont Natural Gas Co. Inc. 16,858 511 Southwest Gas Corp. 10,802 453 New Jersey Resources Corp. 9,668 406 UIL Holdings Corp. 11,828 400 UNS Energy Corp. 9,484 356 Avista Corp. 13,768 350 South Jersey Industries Inc. 7,107 344 ALLETE Inc. 7,782 304 NorthWestern Corp. 8,513 302 Northwest Natural Gas Co. 6,283 291 El Paso Electric Co. 9,430 289 CH Energy Group Inc. 3,482 229 Laclede Group Inc. 5,247 200 American States Water Co. 4,318 159 Central Vermont Public Service Corp. 3,136 110 Total Common Stocks (Cost $112,018) Coupon Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 1,2 Vanguard Market Liquidity Fund (Cost $363) 0.148% 363,381 363 Total Investments (99.8%) (Cost $112,381) Other Assets and Liabilities-Net (0.2%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $87,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $90,000 of collateral received for securities on loan. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2012, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At May 31, 2012, the cost of investment securities for tax purposes was $112,381,000. Net unrealized depreciation of investment securities for tax purposes was $3,387,000, consisting of unrealized gains of $9,249,000 on securities that had risen in value since their purchase and $12,636,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Small-Cap 600 Value Index Fund Schedule of Investments As of May 31, 2012 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (16.6%) Men's Wearhouse Inc. 3,458 124 * Cabela's Inc. 2,881 102 * Live Nation Entertainment Inc. 9,820 92 Brunswick Corp. 4,092 90 Group 1 Automotive Inc. 1,533 80 * Jack in the Box Inc. 2,977 77 * Crocs Inc. 3,879 66 Pool Corp. 1,701 63 * Select Comfort Corp. 2,209 60 * Meritage Homes Corp. 1,904 57 * Marriott Vacations Worldwide Corp. 1,822 52 * La-Z-Boy Inc. 3,500 49 * Fifth & Pacific Co. Inc. 3,668 44 * Skechers U.S.A. Inc. Class A 2,496 42 * Pinnacle Entertainment Inc. 4,213 41 Ethan Allen Interiors Inc. 1,739 39 Finish Line Inc. Class A 1,752 36 Lithia Motors Inc. Class A 1,456 36 Stage Stores Inc. 2,058 35 * Standard Pacific Corp. 6,828 35 Sonic Automotive Inc. Class A 2,345 35 Ryland Group Inc. 1,559 35 * Sonic Corp. 4,073 35 Fred's Inc. Class A 2,484 34 * Drew Industries Inc. 1,282 34 Brown Shoe Co. Inc. 2,846 34 Cracker Barrel Old Country Store Inc. 544 33 American Greetings Corp. Class A 2,372 33 Pep Boys-Manny Moe & Jack 3,533 33 * Shuffle Master Inc. 2,065 33 Movado Group Inc. 1,176 33 JAKKS Pacific Inc. 1,725 32 * Arctic Cat Inc. 849 31 * Ruby Tuesday Inc. 4,236 30 Texas Roadhouse Inc. Class A 1,608 29 * Helen of Troy Ltd. 918 29 PF Chang's China Bistro Inc. 557 29 * OfficeMax Inc. 5,818 28 Hot Topic Inc. 2,837 28 * Boyd Gaming Corp. 3,671 28 Superior Industries International Inc. 1,601 27 Hillenbrand Inc. 1,400 26 Harte-Hanks Inc. 2,985 25 Oxford Industries Inc. 535 25 Callaway Golf Co. 4,377 24 Interval Leisure Group Inc. 1,447 24 * Red Robin Gourmet Burgers Inc. 751 24 * Career Education Corp. 3,603 24 * Quiksilver Inc. 8,319 23 Cato Corp. Class A 777 22 * Iconix Brand Group Inc. 1,368 21 * M/I Homes Inc. 1,267 19 * EW Scripps Co. Class A 2,105 19 Nutrisystem Inc. 1,845 19 Marcus Corp. 1,347 18 * Winnebago Industries Inc. 1,959 18 Standard Motor Products Inc. 1,293 18 * Zumiez Inc. 471 17 * Digital Generation Inc. 1,822 17 * Lumber Liquidators Holdings Inc. 562 16 Haverty Furniture Cos. Inc. 1,293 16 * Ruth's Hospitality Group Inc. 2,376 16 * Corinthian Colleges Inc. 5,664 16 * Perry Ellis International Inc. 812 15 * MarineMax Inc. 1,578 15 PetMed Express Inc. 1,332 15 * Multimedia Games Holding Co. Inc. 1,200 15 * Maidenform Brands Inc. 743 14 * Stein Mart Inc. 1,845 13 * Universal Electronics Inc. 995 13 * VOXX International Corp. Class A 1,271 13 * Tuesday Morning Corp. 2,863 12 Spartan Motors Inc. 2,306 10 Big 5 Sporting Goods Corp. 1,423 9 Lincoln Educational Services Corp. 1,479 9 Blyth Inc. 112 8 Universal Technical Institute Inc. 597 7 * Monarch Casino & Resort Inc. 777 7 * K-Swiss Inc. Class A 1,841 6 * Coldwater Creek Inc. 6,014 5 * Kirkland's Inc. 460 5 * Zale Corp. 1,764 4 Christopher & Banks Corp. 2,433 3 Consumer Staples (3.5%) * United Natural Foods Inc. 1,349 68 * Hain Celestial Group Inc. 1,107 61 * Darling International Inc. 4,197 59 Andersons Inc. 1,242 54 * Prestige Brands Holdings Inc. 3,414 47 Snyders-Lance Inc. 1,807 47 B&G Foods Inc. Class A 1,752 42 Cal-Maine Foods Inc. 960 34 * Central Garden and Pet Co. Class A 2,832 26 Spartan Stores Inc. 1,461 25 Nash Finch Co. 822 17 * Alliance One International Inc. 5,870 17 * Seneca Foods Corp. Class A 623 14 Diamond Foods Inc. 603 13 Calavo Growers Inc. 332 9 Inter Parfums Inc. 538 8 Energy (4.4%) Bristow Group Inc. 2,407 96 * Stone Energy Corp. 3,298 78 * Swift Energy Co. 2,870 57 * Exterran Holdings Inc. 4,238 49 * Comstock Resources Inc. 3,254 49 * Cloud Peak Energy Inc. 3,136 49 * Hornbeck Offshore Services Inc. 1,149 38 * ION Geophysical Corp. 5,810 35 * TETRA Technologies Inc. 5,191 33 * Petroleum Development Corp. 1,220 30 Gulf Island Fabrication Inc. 975 24 Overseas Shipholding Group Inc. 1,777 20 * Gulfport Energy Corp. 1,028 19 * Petroquest Energy Inc. 3,791 19 * Matrix Service Co. 1,741 18 * Pioneer Drilling Co. 2,390 18 Penn Virginia Corp. 3,093 17 * Basic Energy Services Inc. 1,304 15 Financials (26.1%) LaSalle Hotel Properties 5,777 159 Susquehanna Bancshares Inc. 12,612 121 DiamondRock Hospitality Co. 11,328 113 Kilroy Realty Corp. 2,260 104 FNB Corp. 9,398 100 Extra Space Storage Inc. 3,503 99 Umpqua Holdings Corp. 7,548 97 Colonial Properties Trust 4,209 89 Prospect Capital Corp. 8,220 88 Wintrust Financial Corp. 2,449 83 Medical Properties Trust Inc. 9,126 82 United Bankshares Inc. 3,049 78 Tanger Factory Outlet Centers 2,511 78 Post Properties Inc. 1,581 77 Lexington Realty Trust 9,120 76 Northwest Bancshares Inc. 6,579 75 National Penn Bancshares Inc. 8,319 74 Old National Bancorp 6,386 74 Glacier Bancorp Inc. 4,852 70 Healthcare Realty Trust Inc. 3,103 68 Selective Insurance Group Inc. 3,696 62 Entertainment Properties Trust 1,480 61 PrivateBancorp Inc. Class A 4,059 60 * BBCN Bancorp Inc. 5,269 57 * Texas Capital Bancshares Inc. 1,457 56 Tower Group Inc. 2,652 52 Cousins Properties Inc. 7,042 51 First Midwest Bancorp Inc. 5,051 51 Provident Financial Services Inc. 3,635 51 * Stifel Financial Corp. 1,562 50 Columbia Banking System Inc. 2,673 48 Franklin Street Properties Corp. 4,882 48 Boston Private Financial Holdings Inc. 5,281 48 Pennsylvania REIT 3,755 48 Horace Mann Educators Corp. 2,698 46 CVB Financial Corp. 4,160 45 NBT Bancorp Inc. 2,252 45 First Commonwealth Financial Corp. 7,114 45 Sovran Self Storage Inc. 903 45 Brookline Bancorp Inc. 4,758 42 Safety Insurance Group Inc. 1,018 41 UMB Financial Corp. 832 41 * Pinnacle Financial Partners Inc. 2,320 40 Independent Bank Corp. 1,439 39 Community Bank System Inc. 1,418 38 Interactive Brokers Group Inc. 2,595 37 Employers Holdings Inc. 2,186 37 * National Financial Partners Corp. 2,699 36 PacWest Bancorp 1,517 35 * AMERISAFE Inc. 1,222 33 First Financial Bancorp 2,147 33 TrustCo Bank Corp. NY 6,325 33 S&T Bancorp Inc. 1,884 32 * Forestar Group Inc. 2,325 31 LTC Properties Inc. 944 30 Meadowbrook Insurance Group Inc. 3,419 30 United Fire Group Inc. 1,399 30 Inland Real Estate Corp. 3,612 30 Getty Realty Corp. 1,828 29 First Financial Bankshares Inc. 917 29 Simmons First National Corp. Class A 1,153 27 Home BancShares Inc. 891 25 * Investment Technology Group Inc. 2,631 25 Dime Community Bancshares Inc. 1,895 25 Acadia Realty Trust 1,093 24 Bank of the Ozarks Inc. 808 23 * Piper Jaffray Cos. 1,050 23 Kite Realty Group Trust 4,290 20 * Wilshire Bancorp Inc. 4,024 20 Sterling Bancorp 2,089 19 Cedar Realty Trust Inc. 3,869 19 City Holding Co. 561 18 Stewart Information Services Corp. 1,300 18 * Navigators Group Inc. 332 16 Parkway Properties Inc. 1,487 16 Calamos Asset Management Inc. Class A 1,366 15 Urstadt Biddle Properties Inc. Class A 811 14 * Hanmi Financial Corp. 1,386 13 Presidential Life Corp. 1,438 13 SWS Group Inc. 2,008 12 Universal Health Realty Income Trust 291 11 Oritani Financial Corp. 808 11 Bank Mutual Corp. 3,136 11 * United Community Banks Inc. 1,289 11 ViewPoint Financial Group Inc. 686 10 Saul Centers Inc. 254 10 * Virtus Investment Partners Inc. 128 9 * eHealth Inc. 421 7 Tompkins Financial Corp. 180 7 * First BanCorp 1,390 5 Health Care (5.4%) * PAREXEL International Corp. 2,252 60 CONMED Corp. 1,894 51 * Hanger Orthopedic Group Inc. 2,303 50 * Molina Healthcare Inc. 1,924 49 * Align Technology Inc. 1,538 48 * Centene Corp. 1,134 41 West Pharmaceutical Services Inc. 798 38 Invacare Corp. 2,131 32 * Kindred Healthcare Inc. 3,516 29 * PSS World Medical Inc. 1,275 26 * Par Pharmaceutical Cos. Inc. 644 23 * Affymetrix Inc. 4,755 23 * Amedisys Inc. 2,034 22 * Natus Medical Inc. 1,984 22 Meridian Bioscience Inc. 1,172 22 * Amsurg Corp. Class A 784 21 * PharMerica Corp. 2,001 20 * Symmetry Medical Inc. 2,459 19 * LHC Group Inc. 1,061 18 * Omnicell Inc. 1,334 17 * AMN Healthcare Services Inc. 2,725 16 * Merit Medical Systems Inc. 1,165 15 * Healthways Inc. 2,253 15 * Cambrex Corp. 2,000 14 * Integra LifeSciences Holdings Corp. 363 13 * eResearchTechnology Inc. 1,602 13 * Almost Family Inc. 558 12 * Bio-Reference Labs Inc. 637 12 * Gentiva Health Services Inc. 2,071 12 * Palomar Medical Technologies Inc. 1,327 11 * Greatbatch Inc. 507 11 Cantel Medical Corp. 449 10 * Cross Country Healthcare Inc. 2,039 9 * SurModics Inc. 641 9 * CryoLife Inc. 1,813 8 * Emergent Biosolutions Inc. 537 8 Kensey Nash Corp. 169 7 * Enzo Biochem Inc. 1,325 2 * Savient Pharmaceuticals Inc. 2,378 2 Industrials (19.6%) EMCOR Group Inc. 4,491 123 Actuant Corp. Class A 4,597 120 Mueller Industries Inc. 2,580 110 * EnerSys 3,221 106 Brady Corp. Class A 3,540 97 Curtiss-Wright Corp. 3,150 96 * Geo Group Inc. 4,127 90 Barnes Group Inc. 3,162 74 United Stationers Inc. 2,844 72 ABM Industries Inc. 3,263 70 AO Smith Corp. 1,484 68 ESCO Technologies Inc. 1,802 63 Belden Inc. 1,955 61 Briggs & Stratton Corp. 3,364 57 * EnPro Industries Inc. 1,392 54 Universal Forest Products Inc. 1,324 50 Interface Inc. Class A 3,894 49 Applied Industrial Technologies Inc. 1,280 48 * On Assignment Inc. 2,864 48 * Dycom Industries Inc. 2,300 45 * Orbital Sciences Corp. 3,990 45 * Tetra Tech Inc. 1,754 44 Simpson Manufacturing Co. Inc. 1,541 43 * Aegion Corp. Class A 2,665 42 * Navigant Consulting Inc. 3,510 42 Quanex Building Products Corp. 2,477 41 Ceradyne Inc. 1,621 41 * Moog Inc. Class A 1,073 41 * Sykes Enterprises Inc. 2,661 40 * TrueBlue Inc. 2,621 39 Robbins & Myers Inc. 853 39 * Old Dominion Freight Line Inc. 884 38 * Hub Group Inc. Class A 1,090 38 Insperity Inc. 1,501 38 G&K Services Inc. Class A 1,262 37 * Astec Industries Inc. 1,339 37 Knight Transportation Inc. 2,186 37 Standex International Corp. 854 35 Resources Connection Inc. 2,889 35 Albany International Corp. 1,887 34 * Mobile Mini Inc. 2,444 34 AAR Corp. 2,698 32 Encore Wire Corp. 1,287 32 Healthcare Services Group Inc. 1,626 32 Heartland Express Inc. 2,187 31 Watts Water Technologies Inc. Class A 942 31 Kaydon Corp. 1,317 29 Apogee Enterprises Inc. 1,879 28 John Bean Technologies Corp. 1,943 27 Griffon Corp. 3,127 25 * GenCorp Inc. 3,946 24 Viad Corp. 1,363 24 SkyWest Inc. 3,414 24 Kaman Corp. 815 24 Comfort Systems USA Inc. 2,544 23 Kelly Services Inc. Class A 1,918 22 * Powell Industries Inc. 603 22 CIRCOR International Inc. 688 22 Arkansas Best Corp. 1,695 21 * Gibraltar Industries Inc. 2,071 21 * Federal Signal Corp. 4,178 21 Heidrick & Struggles International Inc. 1,215 20 Tennant Co. 420 18 UniFirst Corp. 279 16 Cascade Corp. 310 15 CDI Corp. 867 15 * Lydall Inc. 1,160 14 * Orion Marine Group Inc. 1,838 12 AAON Inc. 568 11 * Encore Capital Group Inc. 398 10 * NCI Building Systems Inc. 970 9 * Consolidated Graphics Inc. 231 7 Vicor Corp. 626 4 Lawson Products Inc. 255 2 Information Technology (12.5%) Anixter International Inc. 1,874 108 * Arris Group Inc. 7,764 96 * Take-Two Interactive Software Inc. 6,043 70 * Plexus Corp. 2,348 66 * SYNNEX Corp. 1,753 58 * ScanSource Inc. 1,852 56 * Benchmark Electronics Inc. 3,905 53 * Insight Enterprises Inc. 2,974 44 * Progress Software Corp. 2,226 43 Comtech Telecommunications Corp. 1,283 37 * Advanced Energy Industries Inc. 2,707 37 * FEI Co. 787 36 * Digital River Inc. 2,383 35 * DealerTrack Holdings Inc. 1,267 35 * Harmonic Inc. 7,858 34 MKS Instruments Inc. 1,302 34 * TTM Technologies Inc. 3,433 32 * Cardtronics Inc. 1,130 32 * 3D Systems Corp. 1,017 31 * Microsemi Corp. 1,700 30 * Newport Corp. 2,518 30 * Super Micro Computer Inc. 1,866 30 * Standard Microsystems Corp. 810 30 Heartland Payment Systems Inc. 993 29 Black Box Corp. 1,176 26 * TriQuint Semiconductor Inc. 4,699 24 * ATMI Inc. 1,201 24 * Perficient Inc. 2,113 24 United Online Inc. 6,050 24 * Brightpoint Inc. 4,672 23 * Stratasys Inc. 472 22 CTS Corp. 2,324 22 * Checkpoint Systems Inc. 2,733 21 * Intermec Inc. 3,465 20 * Rofin-Sinar Technologies Inc. 1,002 20 Methode Electronics Inc. 2,518 19 Park Electrochemical Corp. 801 19 * Diodes Inc. 954 19 * Rudolph Technologies Inc. 2,150 19 Electro Scientific Industries Inc. 1,642 18 * iGATE Corp. 1,099 18 * CIBER Inc. 4,893 18 * Ultratech Inc. 557 17 * Monotype Imaging Holdings Inc. 1,222 17 Tessera Technologies Inc. 1,220 17 * XO Group Inc. 1,866 16 Daktronics Inc. 2,512 16 * TeleTech Holdings Inc. 1,079 16 * Rogers Corp. 394 16 * Digi International Inc. 1,749 16 Cohu Inc. 1,637 15 * Symmetricom Inc. 2,795 15 * Bottomline Technologies Inc. 851 15 * CSG Systems International Inc. 920 15 * Avid Technology Inc. 1,975 14 * Monolithic Power Systems Inc. 702 13 Brooks Automation Inc. 1,404 13 * Sigma Designs Inc. 2,194 13 * Pericom Semiconductor Corp. 1,650 13 EPIQ Systems Inc. 1,143 13 Micrel Inc. 1,208 12 Badger Meter Inc. 327 12 * Intevac Inc. 1,559 12 * Mercury Computer Systems Inc. 955 11 Bel Fuse Inc. Class B 690 11 * Measurement Specialties Inc. 336 11 * Virtusa Corp. 673 10 * Supertex Inc. 506 9 * DSP Group Inc. 1,474 9 * Radisys Corp. 1,541 9 * VASCO Data Security International Inc. 1,166 8 PC-Tel Inc. 1,234 8 * Kopin Corp. 2,436 7 * Agilysys Inc. 970 7 * Oplink Communications Inc. 480 6 * Nanometrics Inc. 371 6 Pulse Electronics Corp. 2,796 5 * Novatel Wireless Inc. 2,172 4 * STR Holdings Inc. 1,040 4 * NCI Inc. Class A 534 2 Materials (6.7%) PolyOne Corp. 6,000 79 * SunCoke Energy Inc. 4,729 66 Eagle Materials Inc. 1,941 62 Texas Industries Inc. 1,884 60 HB Fuller Co. 1,795 55 Kaiser Aluminum Corp. 1,065 51 AK Steel Holding Corp. 7,480 45 * RTI International Metals Inc. 2,043 43 A Schulman Inc. 1,993 43 * OM Group Inc. 2,190 40 Myers Industries Inc. 2,257 38 Wausau Paper Corp. 3,326 31 Materion Corp. 1,379 31 * Calgon Carbon Corp. 2,190 29 Neenah Paper Inc. 1,068 28 American Vanguard Corp. 973 26 * Century Aluminum Co. 3,642 26 Koppers Holdings Inc. 724 26 Buckeye Technologies Inc. 909 25 Tredegar Corp. 1,560 21 Zep Inc. 1,493 21 AMCOL International Corp. 692 20 * Clearwater Paper Corp. 617 19 * Kraton Performance Polymers Inc. 927 18 * LSB Industries Inc. 622 17 Globe Specialty Metals Inc. 1,371 16 Quaker Chemical Corp. 359 15 Haynes International Inc. 293 15 Stepan Co. 162 15 * AM Castle & Co. 1,124 12 * KapStone Paper and Packaging Corp. 791 12 * Headwaters Inc. 2,435 11 Olympic Steel Inc. 621 10 Telecommunication Services (0.8%) * Cincinnati Bell Inc. 13,305 47 NTELOS Holdings Corp. 1,015 19 USA Mobility Inc. 1,502 19 * Cbeyond Inc. 2,057 12 Lumos Networks Corp. 968 10 * Neutral Tandem Inc. 618 8 * General Communication Inc. Class A 1,215 8 Utilities (4.4%) Avista Corp. 3,950 100 Piedmont Natural Gas Co. Inc. 2,636 80 UIL Holdings Corp. 2,114 72 Southwest Gas Corp. 1,679 71 Laclede Group Inc. 1,519 58 New Jersey Resources Corp. 1,290 54 ALLETE Inc. 1,107 43 NorthWestern Corp. 1,167 41 UNS Energy Corp. 1,089 41 Northwest Natural Gas Co. 742 34 El Paso Electric Co. 1,020 31 CH Energy Group Inc. 393 26 Central Vermont Public Service Corp. 473 17 Total Investments (100.0%) (Cost $14,442) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2012, 100% of the market value of the fund's investments was based on Level 1 inputs. S&P Small-Cap 600 Value Index Fund C. At May 31, 2012, the cost of investment securities for tax purposes was $14,442,000. Net unrealized appreciation of investment securities for tax purposes was $803,000, consisting of unrealized gains of $1,731,000 on securities that had risen in value since their purchase and $928,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Small-Cap 600 Growth Index Fund Schedule of Investments As of May 31, 2012 Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (15.8%) Wolverine World Wide Inc. 3,378 144 * Coinstar Inc. 2,107 129 * Genesco Inc. 1,681 112 * Steven Madden Ltd. 2,718 110 * Buffalo Wild Wings Inc. 1,275 109 * Hibbett Sports Inc. 1,837 103 * Vitamin Shoppe Inc. 2,028 100 * Jos A Bank Clothiers Inc. 1,932 86 * Children's Place Retail Stores Inc. 1,727 79 * BJ's Restaurants Inc. 1,686 74 Buckle Inc. 1,855 73 Monro Muffler Brake Inc. 2,143 72 Cracker Barrel Old Country Store Inc. 1,039 64 Arbitron Inc. 1,896 63 * Papa John's International Inc. 1,278 59 Pool Corp. 1,544 57 Hillenbrand Inc. 2,911 55 * Peet's Coffee & Tea Inc. 912 54 * Iconix Brand Group Inc. 3,624 54 * DineEquity Inc. 1,081 52 True Religion Apparel Inc. 1,764 52 Sturm Ruger & Co. Inc. 1,327 52 PF Chang's China Bistro Inc. 900 46 * Fifth & Pacific Co. Inc. 3,782 45 * Select Comfort Corp. 1,645 45 Texas Roadhouse Inc. Class A 2,469 45 CEC Entertainment Inc. 1,260 44 Brunswick Corp. 1,989 44 * iRobot Corp. 1,895 40 * Lumber Liquidators Holdings Inc. 1,360 40 * Helen of Troy Ltd. 1,247 39 * Biglari Holdings Inc. 99 39 * Crocs Inc. 2,242 38 * Zumiez Inc. 1,029 38 Finish Line Inc. Class A 1,792 37 * American Public Education Inc. 1,245 35 Cato Corp. Class A 1,209 35 Ryland Group Inc. 1,476 33 * Blue Nile Inc. 963 31 * Capella Education Co. 959 29 * rue21 inc 1,093 29 * Shuffle Master Inc. 1,689 27 Interval Leisure Group Inc. 1,268 21 Oxford Industries Inc. 412 19 Blyth Inc. 246 18 * Maidenform Brands Inc. 863 17 Universal Technical Institute Inc. 890 11 * Multimedia Games Holding Co. Inc. 659 8 * Kirkland's Inc. 591 6 Consumer Staples (5.6%) Casey's General Stores Inc. 2,644 150 * TreeHouse Foods Inc. 2,496 142 * Hain Celestial Group Inc. 1,940 108 * United Natural Foods Inc. 1,997 101 Sanderson Farms Inc. 1,312 72 * Boston Beer Co. Inc. Class A 590 62 J&J Snack Foods Corp. 1,005 55 * Darling International Inc. 3,826 54 WD-40 Co. 1,114 52 B&G Foods Inc. Class A 1,545 37 Snyders-Lance Inc. 1,397 36 Diamond Foods Inc. 918 19 * Medifast Inc. 969 18 Calavo Growers Inc. 536 15 Inter Parfums Inc. 587 9 Energy (3.6%) Lufkin Industries Inc. 2,308 133 * SEACOR Holdings Inc. 1,455 125 * Approach Resources Inc. 1,849 52 * GeoResources Inc. 1,380 49 * Contango Oil & Gas Co. 888 47 * Hornbeck Offshore Services Inc. 1,240 41 * OYO Geospace Corp. 443 41 * Gulfport Energy Corp. 2,064 38 * Petroleum Development Corp. 837 21 * ION Geophysical Corp. 2,811 17 * Cloud Peak Energy Inc. 1,021 16 * Pioneer Drilling Co. 1,841 14 * Basic Energy Services Inc. 719 8 Financials (14.2%) Mid-America Apartment Communities Inc. 2,837 191 ProAssurance Corp. 2,124 187 Tanger Factory Outlet Centers 3,718 115 Kilroy Realty Corp. 2,419 111 Post Properties Inc. 2,070 100 Extra Space Storage Inc. 3,463 98 EastGroup Properties Inc. 1,934 96 Cash America International Inc. 2,038 91 PS Business Parks Inc. 1,290 85 RLI Corp. 1,163 77 * First Cash Financial Services Inc. 2,046 77 * Ezcorp Inc. Class A 3,038 72 Entertainment Properties Trust 1,717 71 * World Acceptance Corp. 1,029 70 UMB Financial Corp. 1,396 68 * Stifel Financial Corp. 2,126 68 * Financial Engines Inc. 2,746 58 Sovran Self Storage Inc. 1,085 53 Healthcare Realty Trust Inc. 2,223 49 * Texas Capital Bancshares Inc. 1,131 44 Infinity Property & Casualty Corp. 816 44 Acadia Realty Trust 1,850 41 First Financial Bankshares Inc. 1,238 40 Colonial Properties Trust 1,779 38 LTC Properties Inc. 1,136 37 Bank of the Ozarks Inc. 1,154 33 Community Bank System Inc. 1,250 33 Oritani Financial Corp. 2,323 32 * Virtus Investment Partners Inc. 404 29 First Financial Bancorp 1,824 28 ViewPoint Financial Group Inc. 1,539 23 Universal Health Realty Income Trust 577 22 Saul Centers Inc. 553 22 CVB Financial Corp. 1,807 20 * Navigators Group Inc. 399 19 Home BancShares Inc. 636 18 PacWest Bancorp 770 18 Tompkins Financial Corp. 433 16 * eHealth Inc. 963 15 City Holding Co. 455 15 Inland Real Estate Corp. 1,675 14 Urstadt Biddle Properties Inc. Class A 771 14 * Hanmi Financial Corp. 746 7 Health Care (16.0%) * Salix Pharmaceuticals Ltd. 4,122 214 * Cubist Pharmaceuticals Inc. 4,376 176 * Questcor Pharmaceuticals Inc. 4,181 173 * Haemonetics Corp. 1,745 122 * Align Technology Inc. 3,211 100 * ViroPharma Inc. 4,907 99 * Centene Corp. 2,365 85 * Medicines Co. 3,772 83 * MWI Veterinary Supply Inc. 883 82 * Magellan Health Services Inc. 1,888 80 Quality Systems Inc. 2,739 78 Chemed Corp. 1,329 74 West Pharmaceutical Services Inc. 1,525 73 * Air Methods Corp. 779 71 * Par Pharmaceutical Cos. Inc. 1,879 67 * Cyberonics Inc. 1,721 66 * Akorn Inc. 4,692 64 * Neogen Corp. 1,633 64 * NuVasive Inc. 2,957 58 Analogic Corp. 852 56 * Abaxis Inc. 1,501 49 * PAREXEL International Corp. 1,823 49 * PSS World Medical Inc. 2,240 45 * ICU Medical Inc. 843 43 * Medidata Solutions Inc. 1,524 43 * Momenta Pharmaceuticals Inc. 3,071 42 Computer Programs & Systems Inc. 761 41 * Spectrum Pharmaceuticals Inc. 3,500 41 * IPC The Hospitalist Co. Inc. 1,150 40 * Amsurg Corp. Class A 1,376 38 * Integra LifeSciences Holdings Corp. 1,008 36 Landauer Inc. 653 33 Meridian Bioscience Inc. 1,660 31 Ensign Group Inc. 1,141 29 * Arqule Inc. 4,240 25 * Greatbatch Inc. 1,097 23 * Merit Medical Systems Inc. 1,738 23 * Hi-Tech Pharmacal Co. Inc. 729 21 Cantel Medical Corp. 940 21 * Bio-Reference Labs Inc. 1,064 20 * Corvel Corp. 442 20 * Emergent Biosolutions Inc. 1,167 17 Kensey Nash Corp. 373 14 * Omnicell Inc. 953 12 * eResearchTechnology Inc. 1,406 11 * SurModics Inc. 342 5 * Savient Pharmaceuticals Inc. 2,591 2 * Enzo Biochem Inc. 953 2 Industrials (11.4%) Toro Co. 2,087 155 * Teledyne Technologies Inc. 2,550 152 Robbins & Myers Inc. 2,272 104 * Old Dominion Freight Line Inc. 2,353 102 * Portfolio Recovery Associates Inc. 1,191 82 * Moog Inc. Class A 2,041 78 * II-VI Inc. 3,793 72 * Allegiant Travel Co. Class A 1,049 68 * Tetra Tech Inc. 2,586 65 Franklin Electric Co. Inc. 1,313 64 Forward Air Corp. 1,991 63 Applied Industrial Technologies Inc. 1,605 60 Healthcare Services Group Inc. 2,973 58 AO Smith Corp. 1,151 53 * Hub Group Inc. Class A 1,492 52 Lindsay Corp. 882 49 Cubic Corp. 1,099 48 AZZ Inc. 870 47 UniFirst Corp. 780 45 * Exponent Inc. 925 44 Tennant Co. 877 37 Belden Inc. 1,180 37 Watts Water Technologies Inc. Class A 1,059 35 Simpson Manufacturing Co. Inc. 1,248 35 Knight Transportation Inc. 1,837 31 American Science & Engineering Inc. 617 30 Kaman Corp. 985 29 * Aerovironment Inc. 1,272 28 * Encore Capital Group Inc. 1,113 27 Heartland Express Inc. 1,708 24 National Presto Industries Inc. 337 23 Kaydon Corp. 864 19 CIRCOR International Inc. 490 16 * Dolan Co. 2,128 15 Cascade Corp. 284 14 AAON Inc. 706 13 * Consolidated Graphics Inc. 370 11 Vicor Corp. 701 4 * NCI Building Systems Inc. 383 4 Information Technology (24.3%) * CommVault Systems Inc. 3,072 144 * Cirrus Logic Inc. 4,449 128 * ViaSat Inc. 2,976 125 * Cymer Inc. 2,139 116 * Sourcefire Inc. 2,023 112 MAXIMUS Inc. 2,342 107 * Liquidity Services Inc. 1,617 103 Cognex Corp. 2,944 103 * Veeco Instruments Inc. 2,690 93 * Hittite Microwave Corp. 1,873 92 * OSI Systems Inc. 1,373 88 Littelfuse Inc. 1,496 86 * FEI Co. 1,814 83 * NETGEAR Inc. 2,624 82 * JDA Software Group Inc. 2,954 82 j2 Global Inc. 3,347 81 Blackbaud Inc. 3,117 81 Power Integrations Inc. 1,962 80 * CACI International Inc. Class A 1,839 79 * Microsemi Corp. 4,311 76 * MicroStrategy Inc. Class A 562 69 * Manhattan Associates Inc. 1,427 68 * Tyler Technologies Inc. 1,708 64 * OpenTable Inc. 1,572 62 * Synaptics Inc. 2,287 61 MKS Instruments Inc. 2,295 60 * LivePerson Inc. 3,304 57 * Kulicke & Soffa Industries Inc. 5,117 54 * FARO Technologies Inc. 1,165 54 * Cardtronics Inc. 1,894 53 Cabot Microelectronics Corp. 1,583 50 Heartland Payment Systems Inc. 1,672 49 * Websense Inc. 2,610 48 * Volterra Semiconductor Corp. 1,735 48 * Netscout Systems Inc. 2,401 48 * LogMeIn Inc. 1,482 47 * Stratasys Inc. 985 47 * DealerTrack Holdings Inc. 1,600 44 * comScore Inc. 2,351 43 MTS Systems Corp. 1,097 42 * Progress Software Corp. 2,021 39 Ebix Inc. 2,207 38 * 3D Systems Corp. 1,231 37 * Ultratech Inc. 1,231 37 * GT Advanced Technologies Inc. 8,322 35 * InfoSpace Inc. 2,736 35 * TriQuint Semiconductor Inc. 6,653 35 * Synchronoss Technologies Inc. 1,860 33 Forrester Research Inc. 1,023 33 Tessera Technologies Inc. 2,340 32 * DTS Inc. 1,141 31 * Diodes Inc. 1,582 31 Brooks Automation Inc. 3,136 29 * Bottomline Technologies Inc. 1,633 29 * Rogers Corp. 716 29 * Ceva Inc. 1,646 29 * Higher One Holdings Inc. 2,148 27 * Standard Microsystems Corp. 708 26 * Interactive Intelligence Group Inc. 998 26 Badger Meter Inc. 709 26 OPNET 1,025 26 * Monolithic Power Systems Inc. 1,356 25 * Entropic Communications Inc. 6,046 24 * Exar Corp. 3,093 24 * Stamps.com Inc. 951 23 * CSG Systems International Inc. 1,403 23 * Measurement Specialties Inc. 695 23 Micrel Inc. 2,164 21 * ATMI Inc. 962 19 * Rofin-Sinar Technologies Inc. 944 19 * Monotype Imaging Holdings Inc. 1,243 17 * iGATE Corp. 958 16 Park Electrochemical Corp. 619 14 * Mercury Computer Systems Inc. 1,150 14 * Nanometrics Inc. 807 12 EPIQ Systems Inc. 1,048 12 * Oplink Communications Inc. 839 11 * Rubicon Technology Inc. 1,215 11 * TeleTech Holdings Inc. 661 10 * Virtusa Corp. 625 9 * Kopin Corp. 2,279 7 * STR Holdings Inc. 1,809 7 * Supertex Inc. 323 6 * VASCO Data Security International Inc. 772 5 Materials (4.4%) Innophos Holdings Inc. 1,502 76 Schweitzer-Mauduit International Inc. 1,108 74 Balchem Corp. 2,028 59 Buckeye Technologies Inc. 1,807 50 HB Fuller Co. 1,573 48 Deltic Timber Corp. 756 42 Stepan Co. 412 37 Eagle Materials Inc. 1,122 36 Globe Specialty Metals Inc. 2,897 34 * Clearwater Paper Corp. 950 30 * KapStone Paper and Packaging Corp. 1,892 29 AMCOL International Corp. 1,038 29 Haynes International Inc. 539 27 * Kraton Performance Polymers Inc. 1,270 24 Koppers Holdings Inc. 683 24 * Calgon Carbon Corp. 1,703 23 Quaker Chemical Corp. 526 22 Hawkins Inc. 626 21 * LSB Industries Inc. 639 18 American Vanguard Corp. 620 17 * Headwaters Inc. 1,683 8 Telecommunication Services (0.3%) * Neutral Tandem Inc. 1,545 21 Atlantic Tele-Network Inc. 636 21 * General Communication Inc. Class A 976 6 48 Utilities (4.3%) South Jersey Industries Inc. 2,100 102 Piedmont Natural Gas Co. Inc. 2,310 70 New Jersey Resources Corp. 1,556 65 UNS Energy Corp. 1,681 63 Southwest Gas Corp. 1,472 62 El Paso Electric Co. 1,718 53 Northwest Natural Gas Co. 1,100 51 American States Water Co. 1,294 47 NorthWestern Corp. 1,315 47 UIL Holdings Corp. 1,337 45 ALLETE Inc. 1,148 45 CH Energy Group Inc. 629 41 Central Vermont Public Service Corp. 449 16 Total Common Stocks (Cost $15,455) Coupon Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $9) 0.148% 9,000 9 Total Investments (100.0%) (Cost $15,464) Other Assets and Liabilities-Net (0.0%) 1 Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At May 31, 2012, 100% of the market value of the fund's investments was based on Level 1 inputs. S&P Small-Cap 600 Growth Index Fund C. At May 31, 2012, the cost of investment securities for tax purposes was $15,464,000. Net unrealized appreciation of investment securities for tax purposes was $1,109,000, consisting of unrealized gains of $2,010,000 on securities that had risen in value since their purchase and $901,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD ADMIRAL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 25, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD ADMIRAL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 25, 2012 VANGUARD ADMIRAL FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: July 25, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
